
	
		II
		Calendar No. 440
		112th CONGRESS
		2d Session
		H. R. 5972
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 29, 2012
			Received; read twice and placed on the
			 calendar
		
		AN ACT
		Making appropriations for the Departments
		  of Transportation, and Housing and Urban Development, and related agencies for
		  the fiscal year ending September 30, 2013, and for other
		  purposes.
	
	
		That the following sums are
			 appropriated, out of any money in the Treasury not otherwise appropriated, for
			 the Departments of Transportation, and Housing and Urban Development, and
			 related agencies for the fiscal year ending September 30, 2013, and for other
			 purposes, namely:
		IDepartment of transportation
			Office of the
		  secretary
			Salaries
		  and expensesFor necessary
		  expenses of the Office of the Secretary, $108,277,000, of which not to exceed
		  $2,635,000 shall be available for the immediate Office of the Secretary; not to
		  exceed $992,000 shall be available for the Immediate Office of the Deputy
		  Secretary; not to exceed $19,615,000 shall be available for the Office of the
		  General Counsel; not to exceed $11,248,000 shall be available for the Office of
		  the Under Secretary of Transportation for Policy; not to exceed $12,825,000
		  shall be available for the Office of the Assistant Secretary for Budget and
		  Programs; not to exceed $2,601,000 shall be available for the Office of the
		  Assistant Secretary for Governmental Affairs; not to exceed $27,095,000 shall
		  be available for the Office of the Assistant Secretary for Administration; not
		  to exceed $2,034,000 shall be available for the Office of Public Affairs; not
		  to exceed $1,701,000 shall be available for the Office of the Executive
		  Secretariat; $1,539,000 shall be available for the Office of Small and
		  Disadvantaged Business Utilization; not to exceed $10,875,000 for the Office of
		  Intelligence, Security, and Emergency Response; and not to exceed $15,117,000
		  shall be available for the Office of the Chief Information Officer:
		  Provided, That the Secretary of Transportation is authorized
		  to transfer funds appropriated for any office of the Office of the Secretary
		  (except for the Office of Small and Disadvantaged Business Utilization) to any
		  other office of the Office of the Secretary: Provided further,
		  That no appropriation for any office shall be increased or decreased by more
		  than 5 percent by all such transfers: Provided further, That
		  notice of any change in funding greater than 5 percent shall be submitted for
		  approval to the House and Senate Committees on Appropriations: Provided
		  further, That not to exceed $60,000 shall be for allocation within the
		  Department for official reception and representation expenses as the Secretary
		  may determine: Provided further, That notwithstanding any
		  other provision of law, excluding fees authorized in
		  Public Law 107–71, there may be credited to this appropriation up to
		  $2,500,000 in funds received in user fees: Provided further,
		  That none of the funds provided in this Act shall be available for the position
		  of Assistant Secretary for Public Affairs.
			Financial
		  management capitalFor
		  necessary expenses for upgrading and enhancing the Department of
		  Transportation's financial systems and re-engineering business processes,
		  $10,000,000, to remain available through September 30,
		  2014.
			Cyber
		  security initiativesFor
		  necessary expenses for cyber security initiatives, including necessary upgrades
		  to wide area network and information technology infrastructure, improvement of
		  network perimeter controls and identity management, testing and assessment of
		  information technology against business, security, and other requirements,
		  implementation of Federal cyber security initiatives and information
		  infrastructure enhancements, implementation of enhanced security controls on
		  network devices, and enhancement of cyber security workforce training tools,
		  $6,000,000, to remain available through September 30,
		  2014.
			Office of
		  civil rightsFor necessary
		  expenses of the Office of Civil Rights,
		  $9,773,000.
			Transportation planning,
		  research, and developmentFor
		  necessary expenses for conducting transportation planning, research, systems
		  development, development activities, and making grants, to remain available
		  until expended, $8,000,000.
			Working
		  capital fundFor necessary
		  expenses for operating costs and capital outlays of the Working Capital Fund,
		  not to exceed $174,128,000 shall be paid from appropriations made available to
		  the Department of Transportation: Provided, That such services
		  shall be provided on a competitive basis to entities within the Department of
		  Transportation: Provided further, That the above limitation on
		  operating expenses shall not apply to non-DOT entities: Provided
		  further, That no funds appropriated in this Act to an agency of the
		  Department shall be transferred to the Working Capital Fund without majority
		  approval of the Working Capital Fund Steering Committee and approval of the
		  Secretary: Provided further, That no assessments may be levied
		  against any program, budget activity, subactivity or project funded by this Act
		  unless notice of such assessments and the basis therefor are presented to the
		  House and Senate Committees on Appropriations and are approved by such
		  Committees.
			Minority
		  business resource center programFor the cost of guaranteed loans, $418,000,
		  as authorized by 49 U.S.C. 332: Provided, That such costs,
		  including the cost of modifying such loans, shall be as defined in section 502
		  of the Congressional Budget Act of 1974: Provided further,
		  That these funds are available to subsidize total loan principal, any part of
		  which is to be guaranteed, not to exceed $21,955,000.In addition, for administrative expenses to
		  carry out the guaranteed loan program, $867,388.
			Minority
		  business outreachFor
		  necessary expenses of Minority Business Resource Center outreach activities,
		  $3,234,000, to remain available until September 30, 2014:
		  Provided, That notwithstanding
		  49 U.S.C.
		  332, these funds may be used for business opportunities related
		  to any mode of transportation.
			Payments
		  to air carriers
			(airport
		  and airway trust fund)
			(including
		  transfer of funds)In addition
		  to funds made available from any other source to carry out the essential air
		  service program under 49 U.S.C. 41731 through 41742, $114,000,000, to be
		  derived from the Airport and Airway Trust Fund, to remain available until
		  expended: Provided, That in determining between or among
		  carriers competing to provide service to a community, the Secretary may
		  consider the relative subsidy requirements of the carriers: Provided
		  further, That no funds made available under
		  section
		  41742 of title 49, United States Code, and no funds made
		  available in this Act or any other Act in any fiscal year, shall be available
		  to carry out the essential air service program under sections 41731 through
		  41742 of such title 49 in communities in the 48 contiguous States unless the
		  community received subsidized essential air service or received a 90-day notice
		  of intent to terminate service and the Secretary required the air carrier to
		  continue to provide service to the community at any time between September 30,
		  2010, and September 30, 2011, inclusive: Provided further,
		  That basic essential air service minimum requirements shall not include the
		  15-passenger capacity requirement under subsection 41732(b)(3) of title 49,
		  United States Code: Provided further, That if the funds under
		  this heading are insufficient to meet the costs of the essential air service
		  program in the current fiscal year, the Secretary shall transfer such sums as
		  may be necessary to carry out the essential air service program from any
		  available amounts appropriated to or directly administered by the Office of the
		  Secretary for such fiscal year.
			Administrative provisions—office
		  of the secretary of transportation
			101.None of the funds made available in this
			 Act to the Department of Transportation may be obligated for the Office of the
			 Secretary of Transportation to approve assessments or reimbursable agreements
			 pertaining to funds appropriated to the modal administrations in this Act,
			 except for activities underway on the date of enactment of this Act, unless
			 such assessments or agreements have completed the normal reprogramming process
			 for Congressional notification.
			102.The Secretary or his designee may engage in
			 activities with States and State legislators to consider proposals related to
			 the reduction of motorcycle fatalities.
			103.Notwithstanding
			 section
			 3324 of title 31, United States Code, in addition to authority
			 provided by section
			 327 of title 49, United States Code, the Department's Working
			 Capital Fund is hereby authorized to provide payments in advance to vendors
			 that are necessary to carry out the Federal transit pass transportation fringe
			 benefit program under Executive Order No. 13150 and section 3049 of
			 Public Law 109–59: Provided, That the Department shall
			 include adequate safeguards in the contract with the vendors to ensure timely
			 and high-quality performance under the contract.
			104.The Secretary shall post on the Web site of
			 the Department of Transportation a schedule of all meetings of the Credit
			 Council, including the agenda for each meeting, and require the Credit Council
			 to record the decisions and actions of each meeting.
				Federal aviation
		  administration
				Operations
				(airport
		  and airway trust fund)For
		  necessary expenses of the Federal Aviation Administration, not otherwise
		  provided for, including operations and research activities related to
		  commercial space transportation, administrative expenses for research and
		  development, establishment of air navigation facilities, the operation
		  (including leasing) and maintenance of aircraft, subsidizing the cost of
		  aeronautical charts and maps sold to the public, lease or purchase of passenger
		  motor vehicles for replacement only, in addition to amounts made available by
		  Public Law 108–176, $9,718,000,000, of which $4,682,500,000 shall be
		  derived from the Airport and Airway Trust Fund, of which not to exceed
		  $7,513,850,000 shall be available for air traffic organization activities; not
		  to exceed $1,255,000,000 shall be available for aviation safety activities; not
		  to exceed $16,700,000 shall be available for commercial space transportation
		  activities; not to exceed $573,591,000 shall be available for finance and
		  management activities; not to exceed $60,064,000 shall be available for NextGen
		  and operations planning activities; and not to exceed $298,795,000 shall be
		  available for staff offices: Provided, That not to exceed 2
		  percent of any budget activity, except for aviation safety budget activity, may
		  be transferred to any budget activity under this heading: Provided
		  further, That no transfer may increase or decrease any appropriation
		  by more than 2 percent: Provided further, That any transfer in
		  excess of 2 percent shall be treated as a reprogramming of funds under section
		  405 of this Act and shall not be available for obligation or expenditure except
		  in compliance with the procedures set forth in that section: Provided
		  further, That not later than March 31 of each fiscal year hereafter,
		  the Administrator of the Federal Aviation Administration shall transmit to
		  Congress an annual update to the report submitted to Congress in December 2004
		  pursuant to section 221 of
		  Public Law 108–176: Provided further, That the amount
		  herein appropriated shall be reduced by $100,000 for each day after March 31
		  that such report has not been submitted to the Congress: Provided
		  further, That not later than March 31 of each fiscal year hereafter,
		  the Administrator shall transmit to Congress a companion report that describes
		  a comprehensive strategy for staffing, hiring, and training flight standards
		  and aircraft certification staff in a format similar to the one utilized for
		  the controller staffing plan, including stated attrition estimates and
		  numerical hiring goals by fiscal year: Provided further, That
		  the amount herein appropriated shall be reduced by $100,000 per day for each
		  day after March 31 that such report has not been submitted to Congress:
		  Provided further, That funds may be used to enter into a grant
		  agreement with a nonprofit standard-setting organization to assist in the
		  development of aviation safety standards: Provided further,
		  That none of the funds in this Act shall be available for new applicants for
		  the second career training program: Provided further, That
		  none of the funds in this Act shall be available for the Federal Aviation
		  Administration to finalize or implement any regulation that would promulgate
		  new aviation user fees not specifically authorized by law after the date of the
		  enactment of this Act: Provided further, That there may be
		  credited to this appropriation as offsetting collections funds received from
		  States, counties, municipalities, foreign authorities, other public
		  authorities, and private sources, for expenses incurred in the provision of
		  agency services, including receipts for the maintenance and operation of air
		  navigation facilities, and for issuance, renewal or modification of
		  certificates, including airman, aircraft, and repair station certificates, or
		  for tests related thereto, or for processing major repair or alteration forms:
		  Provided further, That of the funds appropriated under this
		  heading, not less than $10,350,000 shall be for the contract tower cost-sharing
		  program: Provided further, That none of the funds in this Act
		  for aeronautical charting and cartography are available for activities
		  conducted by, or coordinated through, the Working Capital
		  Fund.
				Facilities
		  and equipment
				(airport
		  and airway trust fund)For
		  necessary expenses, not otherwise provided for, for acquisition, establishment,
		  technical support services, improvement by contract or purchase, and hire of
		  national airspace systems and experimental facilities and equipment, as
		  authorized under part A of subtitle VII of title 49, United States Code,
		  including initial acquisition of necessary sites by lease or grant; engineering
		  and service testing, including construction of test facilities and acquisition
		  of necessary sites by lease or grant; construction and furnishing of quarters
		  and related accommodations for officers and employees of the Federal Aviation
		  Administration stationed at remote localities where such accommodations are not
		  available; and the purchase, lease, or transfer of aircraft from funds
		  available under this heading, including aircraft for aviation regulation and
		  certification; to be derived from the Airport and Airway Trust Fund,
		  $2,749,596,000 of which $480,000,000 shall remain available until September 30,
		  2013, and of which $2,269,596,000 shall remain available until September 30,
		  2015: Provided, That there may be credited to this
		  appropriation funds received from States, counties, municipalities, other
		  public authorities, and private sources, for expenses incurred in the
		  establishment, improvement, and modernization of national airspace systems:
		  Provided further, That upon initial submission to the Congress
		  of the fiscal year 2014 President's budget, the Secretary of Transportation
		  shall transmit to the Congress a comprehensive capital investment plan for the
		  Federal Aviation Administration which includes funding for each budget line
		  item for fiscal years 2014 through 2018, with total funding for each year of
		  the plan constrained to the funding targets for those years as estimated and
		  approved by the Office of Management and Budget.
				Research,
		  engineering, and development
				(including
		  rescission of funds)
				(airport
		  and airway trust fund)For
		  necessary expenses, not otherwise provided for, for research, engineering, and
		  development, as authorized under part A of subtitle VII of title 49, United
		  States Code, including construction of experimental facilities and acquisition
		  of necessary sites by lease or grant, $175,000,000, to be derived from the
		  Airport and Airway Trust Fund and to remain available until September 30, 2015:
		  Provided, That there may be credited to this appropriation as
		  offsetting collections, funds received from States, counties, municipalities,
		  other public authorities, and private sources, which shall be available for
		  expenses incurred for research, engineering, and development: Provided
		  further, That, of the unobligated balances from prior year
		  appropriations available under this heading, $26,183,998 are
		  rescinded.
				Grants-in-aid for
		  airports
				(liquidation of contract
		  authorization)
				(limitation on
		  obligations)
				(airport
		  and airway trust fund)For
		  liquidation of obligations incurred for grants-in-aid for airport planning and
		  development, and noise compatibility planning and programs as authorized under
		  subchapter I of chapter 471 and subchapter I of
		  chapter 475 of title 49,
		  United States Code, and under other law authorizing such obligations; for
		  procurement, installation, and commissioning of runway incursion prevention
		  devices and systems at airports of such title; for grants authorized under
		  section
		  41743 of title 49, United States Code; and for inspection
		  activities and administration of airport safety programs, including those
		  related to airport operating certificates under
		  section
		  44706 of title 49, United States Code, $3,400,000,000 to be
		  derived from the Airport and Airway Trust Fund and to remain available until
		  expended: Provided, That none of the funds under this heading
		  shall be available for the planning or execution of programs the obligations
		  for which are in excess of $3,350,000,000 in fiscal year 2013, notwithstanding
		  section
		  47117(g) of title 49, United States Code: Provided
		  further, That none of the funds under this heading shall be available
		  for the replacement of baggage conveyor systems, reconfiguration of terminal
		  baggage areas, or other airport improvements that are necessary to install bulk
		  explosive detection systems: Provided further, That
		  notwithstanding section 47109(a) of title 49,
		  United States Code, the Government’s share of allowable project costs under
		  paragraph (2) for subgrants or paragraph (3) of that section shall be 95
		  percent for a project that the Administrator determines is a successive phase
		  of a multi-phased construction project for which the project sponsor received a
		  grant in Fiscal Year 2011 for the construction project: Provided
		  further, That notwithstanding any other provision of law, of funds
		  limited under this heading, not more than $105,000,000 shall be obligated for
		  administration, not less than $15,000,000 shall be available for the airport
		  cooperative research program, and not less than $29,300,000 shall be available
		  for Airport Technology Research.
				Administrative
		  provisions—federal aviation administration
				110.None of the funds in this Act may be used
			 to compensate in excess of 600 technical staff-years under the federally funded
			 research and development center contract between the Federal Aviation
			 Administration and the Center for Advanced Aviation Systems Development during
			 fiscal year 2013.
			111.None of the funds in this Act shall be used
			 to pursue or adopt guidelines or regulations requiring airport sponsors to
			 provide to the Federal Aviation Administration without cost building
			 construction, maintenance, utilities and expenses, or space in airport
			 sponsor-owned buildings for services relating to air traffic control, air
			 navigation, or weather reporting: Provided, That the
			 prohibition of funds in this section does not apply to negotiations between the
			 agency and airport sponsors to achieve agreement on below-market
			 rates for these items or to grant assurances that require airport sponsors to
			 provide land without cost to the FAA for air traffic control facilities.
			112.The Administrator
			 of the Federal Aviation Administration may reimburse amounts made available to
			 satisfy 49 U.S.C.
			 41742(a)(1) from fees credited under 49 U.S.C. 45303:
			 Provided, That during fiscal year 2013, any amount remaining
			 in such account at the close of that fiscal year may be made available to
			 satisfy section 41742(a)(1) for the subsequent fiscal year.
			113.Amounts collected
			 under section
			 40113(e) of title 49, United States Code, shall be credited to
			 the appropriation current at the time of collection, to be merged with and
			 available for the same purposes of such appropriation.
			114.None of the funds limited by this Act for
			 grants under the Airport Improvement Program shall be made available to the
			 sponsor of a commercial service airport if such sponsor fails to agree to a
			 request from the Secretary of Transportation for cost-free space in a
			 non-revenue producing, public use area of the airport terminal or other airport
			 facilities for the purpose of carrying out a public service air passenger
			 rights and consumer outreach campaign.
			115.None of the funds in this Act shall be
			 available for paying premium pay under subsection 5546(a) of title 5, United
			 States Code, to any Federal Aviation Administration employee unless such
			 employee actually performed work during the time corresponding to such premium
			 pay.
			116.None of the funds in this Act may be
			 obligated or expended for an employee of the Federal Aviation Administration to
			 purchase a store gift card or gift certificate through use of a
			 Government-issued credit card.
			117.The Secretary shall apportion to the
			 sponsor of an airport that received scheduled or unscheduled air service from a
			 large certified air carrier (as defined in part 241 of title 14 Code of Federal
			 Regulations, or such other regulations as may be issued by the Secretary under
			 the authority of section 41709) an amount equal to the minimum apportionment
			 specified in 49
			 U.S.C. 47114(c), if the Secretary determines that airport had
			 more than 10,000 passenger boardings in the preceding calendar year, based on
			 data submitted to the Secretary under part 241 of title 14, Code of Federal
			 Regulations.
			118.None of the funds in this Act may be
			 obligated or expended for retention bonuses for an employee of the Federal
			 Aviation Administration without the prior written approval of the Deputy
			 Assistant Secretary for Administration of the Department of
			 Transportation.
			119.Subparagraph (D) of
			 section
			 47124(b)(3) of title 49, United States Code, is amended by
			 striking benefit. and inserting “benefit, with the maximum
			 allowable local cost share capped at 20 percent..
			119A.Notwithstanding any other provision of law,
			 none of the funds made available under this Act or any prior Act may be used to
			 implement or to continue to implement any limitation on the ability of any
			 owner or operator of a private aircraft to obtain, upon a request to the
			 Administrator of the Federal Aviation Administration, a blocking of that
			 owner's or operator's aircraft registration number from any display of the
			 Federal Aviation Administration's Aircraft Situational Display to Industry data
			 that is made available to the public, except data made available to a
			 Government agency, for the noncommercial flights of that owner or
			 operator.
			119B.None of the funds appropriated or limited
			 by this Act may be used to change weight restrictions or prior permission rules
			 at Teterboro airport in Teterboro, New Jersey.
				Federal highway
		  administration
				Limitation
		  on administrative expenses
				(including
		  transfer of funds)Contingent
		  upon reauthorization, not to exceed $392,855,251, together with advances and
		  reimbursements received by the Federal Highway Administration, shall be paid in
		  accordance with law from appropriations made available by this Act to the
		  Federal Highway Administration for necessary expenses for administration and
		  operation. In addition, not to exceed $3,220,000 shall be paid from
		  appropriations made available by this Act and transferred to the Appalachian
		  Regional Commission in accordance with
		  section
		  104 of title 23, United States
		  Code.
				Federal-aid
		  highways
				(limitation on
		  obligations)
				(highway
		  trust fund)Contingent upon
		  reauthorization, none of the funds in this Act shall be available for the
		  implementation or execution of programs, the obligations for which are in
		  excess of $39,143,582,670 for Federal-aid highways and highway safety
		  construction programs for fiscal year 2013: Provided, That
		  within the $39,143,582,670 obligation limitation on Federal-aid highways and
		  highway safety construction programs, not more than $429,800,000 shall be
		  available for the implementation or execution of programs for transportation
		  research (chapter 5 of title 23, United
		  States Code; sections 111, 5505, and 5506 of title 49, United States Code; and
		  title 5 of Public Law 109–59) for fiscal year
		  2013: Provided further, That this limitation on transportation
		  research programs shall not apply to any authority previously made available
		  for obligation: Provided further, That the Secretary may, as
		  authorized by section
		  605(b) of title 23, United States Code, collect and spend fees,
		  to cover the costs of services of expert firms, including counsel, in the field
		  of municipal and project finance to assist in the underwriting and servicing of
		  Federal credit instruments and all or a portion of the costs to the Federal
		  Government of servicing such credit instruments: Provided
		  further, That such fees are available until expended to pay for such
		  costs: Provided further, That such amounts are in addition to
		  administrative expenses that are also available for such purpose, and are not
		  subject to any obligation limitation or the limitation on administrative
		  expenses under section 608 of title 23, United
		  States Code.
				(Liquidation of contract
		  authorization)
				(highway
		  trust fund)Contingent upon
		  reauthorization, for carrying out the provisions of title 23, United States
		  Code, that are attributable to Federal-aid highways, not otherwise provided,
		  including reimbursement for sums expended pursuant to the provisions of
		  23 U.S.C.
		  308, $39,882,583,000 or so much thereof as may be available in
		  and derived from the Highway Trust Fund (other than the Mass Transit Account),
		  to remain available until expended.
				Administrative
		  provisions—federal highway administration
				120.Contingent upon
			 reauthorization, the following authorities shall apply for fiscal year
			 2013:
				(a)The Secretary of
			 Transportation shall—
					(1)not distribute
			 from the obligation limitation for Federal-aid highways amounts authorized for
			 administrative expenses and programs by
			 section
			 104(a) of title 23, United States Code; programs funded from
			 the administrative takedown authorized by
			 section
			 104(a)(1) of title 23, United States Code (as in effect on the
			 date before the date of enactment of the Safe, Accountable, Flexible, Efficient
			 Transportation Equity Act: A Legacy for Users); the highway use tax evasion
			 program; and the Bureau of Transportation Statistics;
					(2)not distribute an
			 amount from the obligation limitation for Federal-aid highways that is equal to
			 the unobligated balance of amounts made available from the Highway Trust Fund
			 (other than the Mass Transit Account) for Federal-aid highways and highway
			 safety programs for previous fiscal years the funds for which are allocated by
			 the Secretary;
					(3)determine the
			 ratio that—
						(A)the obligation
			 limitation for Federal-aid highways, less the aggregate of amounts not
			 distributed under paragraphs (1) and (2), bears to
						(B)the total of the
			 sums authorized to be appropriated for Federal-aid highways and highway safety
			 construction programs (other than sums authorized to be appropriated for
			 provisions of law described in paragraphs (1) through ( 9 ) of subsection (b)
			 and sums authorized to be appropriated for
			 section
			 105 of title 23, United States Code, equal to the amount
			 referred to in subsection (b)(10) for such fiscal year), less the aggregate of
			 the amounts not distributed under paragraphs (1) and (2) of this
			 subsection;
						(4)(A)distribute the
			 obligation limitation for Federal-aid highways, less the aggregate amounts not
			 distributed under paragraphs (1) and (2), for sections 1301, 1302, and 1934 of
			 the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy
			 for Users; section 117 and
			 section
			 144(g) of title 23, United States Code; and
			 section
			 14501 of title 40, United States Code, so that the amount of
			 obligation authority available for each of such sections is equal to the amount
			 determined by multiplying the ratio determined under paragraph (3) by the sums
			 authorized to be appropriated for that section for the fiscal year; and
						(B)distribute $2,000,000,000 for
			 section
			 105 of title 23, United States Code;
						(5)distribute the obligation limitation
			 provided for Federal-aid highways, less the aggregate amounts not distributed
			 under paragraphs (1) and (2) and amounts distributed under paragraph (4), for
			 each of the programs that are allocated by the Secretary under the Safe,
			 Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users
			 and title 23, United States Code, (other than to programs to which paragraphs
			 (1) and (4) apply), by multiplying the ratio determined under paragraph (3) by
			 the amounts authorized to be appropriated for each such program for such fiscal
			 year; and
					(6)distribute the obligation limitation
			 provided for Federal-aid highways, less the aggregate amounts not distributed
			 under paragraphs (1) and (2) and amounts distributed under paragraphs (4) and
			 (5), for Federal-aid highways and highway safety construction programs (other
			 than the amounts apportioned for the equity bonus program, but only to the
			 extent that the amounts apportioned for the equity bonus program for the fiscal
			 year are greater than $2,639,000,000, and the Appalachian development highway
			 system program) that are apportioned by the Secretary under the Safe,
			 Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users
			 and title 23, United States Code, in the ratio that—
						(A)amounts authorized to be
			 appropriated for such programs that are apportioned to each State for such
			 fiscal year, bear to
						(B)the total of the amounts authorized
			 to be appropriated for such programs that are apportioned to all States for
			 such fiscal year.
						(b)Exceptions From
			 Obligation LimitationThe obligation limitation for Federal-aid
			 highways shall not apply to obligations:
					(1)under
			 section
			 125 of title 23, United States Code;
					(2)under section 147
			 of the Surface Transportation Assistance Act of 1978;
					(3)under section 9 of
			 the Federal-Aid Highway Act of 1981;
					(4)under subsections
			 (b) and (j) of section 131 of the Surface Transportation Assistance Act of
			 1982;
					(5)under subsections
			 (b) and (c) of section 149 of the Surface Transportation and Uniform Relocation
			 Assistance Act of 1987;
					(6)under sections
			 1103 through 1108 of the Intermodal Surface Transportation Efficiency Act of
			 1991;
					(7)under
			 section
			 157 of title 23, United States Code, as in effect on the day
			 before the date of the enactment of the Transportation Equity Act for the 21st
			 Century;
					(8)under
			 section
			 105 of title 23, United States Code, as in effect for fiscal
			 years 1998 through 2004, but only in an amount equal to $639,000,000 for each
			 of those fiscal years;
					(9)for Federal-aid
			 highway programs for which obligation authority was made available under the
			 Transportation Equity Act for the 21st Century or subsequent public laws for
			 multiple years or to remain available until used, but only to the extent that
			 the obligation authority has not lapsed or been used;
					(10)under
			 section
			 105 of title 23, United States Code, but only in an amount
			 equal to $639,000,000 for each of fiscal years 2005 through 2013; and
					(11)under section
			 1603 of the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A
			 Legacy for Users, to the extent that funds obligated in accordance with that
			 section were not subject to a limitation on obligations at the time at which
			 the funds were initially made available for obligation.
					(c)Redistribution of Unused Obligation
			 AuthorityNotwithstanding subsection (a), the Secretary shall,
			 after August 1 of such fiscal year, revise a distribution of the obligation
			 limitation made available under subsection (a) if the amount distributed cannot
			 be obligated during that fiscal year, and redistribute sufficient amounts to
			 those States able to obligate amounts in addition to those previously
			 distributed during that fiscal year, giving priority to those States having
			 large unobligated balances of funds apportioned under sections
			 104
			 and 144 of title 23, United States
			 Code.
				(d)Applicability of
			 Obligation Limitations to Transportation Research ProgramsThe obligation limitation shall apply to
			 transportation research programs carried out under
			 chapter
			 5 of title 23, United States Code, and title V (research title)
			 of the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A
			 Legacy for Users, except that obligation authority made available for such
			 programs under such limitation shall remain available for a period of 3 fiscal
			 years and shall be in addition to the amount of any limitation imposed on
			 obligations for Federal-aid highway and highway safety construction programs
			 for future fiscal years.
				(e)Redistribution of Certain
			 Authorized Funds
					(1)In
			 generalNot later than 30 days after the date of the distribution
			 of obligation limitation under subsection (a), the Secretary shall distribute
			 to the States any funds that—
						(A)are authorized to
			 be appropriated for such fiscal year for Federal-aid highways programs;
			 and
						(B)the Secretary
			 determines will not be allocated to the States, and will not be available for
			 obligation, in such fiscal year due to the imposition of any obligation
			 limitation for such fiscal year.
						(2)RatioFunds shall be
			 distributed under paragraph (1) in the same ratio as the distribution of
			 obligation authority under subsection (a)(6).
					(3)AvailabilityFunds
			 distributed under paragraph (1) shall be available for any purposes described
			 in section
			 133(b) of title 23, United States Code.
					(f)Special Limitation
			 CharacteristicsObligation limitation distributed for a fiscal
			 year under subsection (a)(4) for the provision specified in subsection (a)(4)
			 shall—
					(1)remain available until used for
			 obligation of funds for that provision; and
					(2)be in addition to the amount of any
			 limitation imposed on obligations for Federal-aid highway and highway safety
			 construction programs for future fiscal years.
					(g)Limitation on Statutory
			 ConstructionNothing in this section shall be construed to limit
			 the distribution of obligation authority under subsection (a)(4)(A) for each of
			 the individual projects numbered greater than 3676 listed in the table
			 contained in section 1702 of the Safe, Accountable, Flexible, Efficient
			 Transportation Equity Act: A Legacy for Users.
				121.Notwithstanding
			 31 U.S.C.
			 3302, funds received by the Bureau of Transportation Statistics
			 from the sale of data products, for necessary expenses incurred pursuant to 49
			 U.S.C. 111 may be credited to the Federal-aid Highways account for the purpose
			 of reimbursing the Bureau for such expenses: Provided, That
			 such funds shall be subject to the obligation limitation for Federal-aid
			 Highways and highway safety construction programs.
			122.Not less than 15 days prior to waiving,
			 under his statutory authority, any Buy America requirement for Federal-aid
			 highway projects, the Secretary of Transportation shall make an informal public
			 notice and comment opportunity on the intent to issue such waiver and the
			 reasons therefor: Provided, That the Secretary shall provide
			 an annual report to the House and Senate Committees on Appropriations on any
			 waivers granted under the Buy America requirements.
			123.(a)In
			 GeneralExcept as provided in
			 subsection (b), none of the funds made available, limited, or otherwise
			 affected by this Act shall be used to approve or otherwise authorize the
			 imposition of any toll on any segment of highway located on the Federal-aid
			 system in the State of Texas that—
					(1)as of the date of enactment of this
			 Act, is not tolled;
					(2)is constructed with Federal assistance
			 provided under title 23, United States Code; and
					(3)is in actual operation as of the date
			 of enactment of this Act.
					(b)Exceptions
					(1)Number of toll lanesSubsection (a) shall not apply to any
			 segment of highway on the Federal-aid system described in that subsection that,
			 as of the date on which a toll is imposed on the segment, will have the same
			 number of nontoll lanes as were in existence prior to that date.
					(2)High-occupancy vehicle
			 lanesA high-occupancy vehicle lane that is converted to a toll
			 lane shall not be subject to this section, and shall not be considered to be a
			 nontoll lane for purposes of determining whether a highway will have fewer
			 nontoll lanes than prior to the date of imposition of the toll, if—
						(A)high-occupancy vehicles occupied by
			 the number of passengers specified by the entity operating the toll lane may
			 use the toll lane without paying a toll, unless otherwise specified by the
			 appropriate county, town, municipal or other local government entity, or public
			 toll road or transit authority; or
						(B)each high-occupancy vehicle lane
			 that was converted to a toll lane was constructed as a temporary lane to be
			 replaced by a toll lane under a plan approved by the appropriate county, town,
			 municipal or other local government entity, or public toll road or transit
			 authority.
						Federal motor carrier safety
		  administration
			Motor
		  carrier safety operations and programs
			(liquidation of contract
		  authorization)
			(limitation on
		  obligations)
			(highway
		  trust fund)Contingent upon
		  reauthorization, for payment of obligations incurred in the implementation,
		  execution and administration of motor carrier safety operations and programs
		  pursuant to section
		  31104(i) of title 49, United States Code, and sections 4127 and
		  4134 of Public Law 109–59, $244,144,000, to be derived from the Highway Trust
		  Fund (other than the Mass Transit Account), together with advances and
		  reimbursements received by the Federal Motor Carrier Safety Administration:
		  Provided, That none of the funds derived from the Highway
		  Trust Fund in this Act shall be available for the implementation, execution or
		  administration of programs, the obligations for which are in excess of
		  $244,144,000, for Motor Carrier Safety Operations and Programs
		  of which $8,543,000, to remain available for obligation until September 30,
		  2015, is for the research and technology program and $1,000,000 shall be
		  available for commercial motor vehicle operator's grants to carry out section
		  4134 of Public Law 109–59: Provided further, That
		  notwithstanding any other provision of law, none of the funds under this
		  heading for outreach and education shall be available for transfer:
		  Provided further, That the Federal Motor Carrier Safety
		  Administration shall transmit to Congress a report on March 29, 2013 on the
		  agency's ability to meet its requirement to conduct compliance reviews on
		  mandatory carriers.
			Motor
		  carrier safety grants
			(liquidation of contract
		  authorization)
			(limitation on
		  obligations)
			(highway
		  trust fund)Contingent upon
		  reauthorization, for payment of obligations incurred in carrying out sections
		  31102, 31104(a), 31106, 31107, 31109, 31309, 31313 of title 49, United States
		  Code, and sections 4126 and 4128 of
		  Public Law 109–59, $307,000,000, to be derived from the Highway Trust Fund
		  (other than the Mass Transit Account) and to remain available until expended:
		  Provided, That none of the funds in this Act shall be
		  available for the implementation or execution of programs, the obligations for
		  which are in excess of $307,000,000, for Motor Carrier Safety
		  Grants; of which $212,000,000 shall be available for the motor carrier
		  safety assistance program to carry out sections
		  31102 and
		  31104(a) of title 49, United
		  States Code; $30,000,000 shall be available for the commercial driver's license
		  improvements program to carry out
		  section
		  31313 of title 49, United States Code; $32,000,000 shall be
		  available for the border enforcement grants program to carry out
		  section
		  31107 of title 49, United States Code; $5,000,000 shall be
		  available for the performance and registration information system management
		  program to carry out sections
		  31106(b) and
		  31109 of title 49, United States
		  Code; $25,000,000 shall be available for the commercial vehicle information
		  systems and networks deployment program to carry out section 4126 of
		  Public Law 109–59; and $3,000,000 shall be available for the safety data
		  improvement program to carry out section 4128 of
		  Public Law 109–59: Provided further, That of the funds
		  made available for the motor carrier safety assistance program, $29,000,000
		  shall be available for audits of new entrant motor
		  carriers.
			Administrative provision—federal
		  motor carrier safety administration
			130.Funds appropriated or limited in this Act
			 shall be subject to the terms and conditions stipulated in section 350 of
			 Public Law 107–87 and section 6901 of
			 Public Law 110–28.
				National highway traffic safety
		  administration
				Operations
		  and researchFor expenses
		  necessary to discharge the functions of the Secretary, with respect to traffic
		  and highway safety under subtitle C of title X of
		  Public Law 109–59 and chapter 301 and part C of subtitle VI of title 49,
		  United States Code, $152,000,000, of which $20,000,000 shall remain available
		  through September 30, 2014.
				Operations
		  and research
				(liquidation of contract
		  authorization)
				(limitation on
		  obligations)
				(highway
		  trust fund)Contingent upon
		  reauthorization, for payment of obligations incurred in carrying out the
		  provisions of 23
		  U.S.C. 403, and
		  chapter 303 of title 49,
		  United States Code, $122,360,000 (reduced by $10,000,000) (increased by
		  $10,000,000), to be derived from the Highway Trust Fund (other than the Mass
		  Transit Account) and to remain available until expended:
		  Provided, That none of the funds in this Act shall be
		  available for the planning or execution of programs the total obligations for
		  which, in fiscal year 2013, are in excess of $122,360,000 (reduced by
		  $10,000,000) (increased by $10,000,000), of which $118,244,000 (reduced by
		  $10,000,000) (increased by $10,000,000) shall be for programs authorized under
		  23 U.S.C.
		  403, and of which $4,166,000 shall be for the National Driver
		  Register authorized under
		  chapter 303 of title 49,
		  United States Code: Provided further, That within the
		  $122,360,000 obligation limitation for operations and research, $20,000,000
		  shall remain available until September 30, 2014 and shall be in addition to the
		  amount of any limitation imposed on obligations for future years:
		  Provided further, That $10,000,000 of the total obligation
		  limitation for operations and research in fiscal year 2013 shall be applied
		  toward unobligated balances of contract authority provided in prior Acts for
		  carrying out the provisions of
		  23 U.S.C.
		  403, and
		  chapter 303 of title 49,
		  United States Code.
				Highway
		  traffic safety grants
				(liquidation of contract
		  authorization)
				(limitation on
		  obligations)
				(highway
		  trust fund)Contingent upon
		  reauthorization, for payment of obligations incurred in carrying out the
		  provisions of 23
		  U.S.C. 402, 405, 406, 408, and 410 and sections 2001(a)(11),
		  2009, 2010, and 2011 of
		  Public Law 109–59, to remain available until expended, $501,828,000 to be
		  derived from the Highway Trust Fund (other than the Mass Transit Account):
		  Provided, That none of the funds in this Act shall be
		  available for the planning or execution of programs the total obligations for
		  which, in fiscal year 2013, are in excess of $501,828,000 for programs
		  authorized under 23
		  U.S.C. 402, 405, 406, 408, and 410 and sections 2001(a)(11),
		  2009, 2010, and 2011 of
		  Public Law 109–59, of which $235,000,000 shall be for Highway
		  Safety Programs under
		  23 U.S.C.
		  402; $25,000,000 shall be for Occupant Protection
		  Incentive Grants under
		  23 U.S.C.
		  405; $34,500,000 shall be for State Traffic Safety
		  Information System Improvements under
		  23 U.S.C.
		  408; $139,000,000 shall be for Alcohol-Impaired Driving
		  Countermeasures Incentive Grant Program under
		  23 U.S.C.
		  410; $25,328,000 shall be for Administrative
		  Expenses under section 2001(a)(11) of
		  Public Law 109–59; $29,000,000 shall be for High Visibility
		  Enforcement Program under section 2009 of
		  Public Law 109–59; $7,000,000 shall be for Motorcyclist
		  Safety under section 2010 of
		  Public Law 109–59; and $7,000,000 shall be for Child Safety and
		  Child Booster Seat Safety Incentive Grants under section 2011 of
		  Public Law 109–59: Provided further, That none of these
		  funds shall be used for construction, rehabilitation, or remodeling costs, or
		  for office furnishings and fixtures for State, local or private buildings or
		  structures: Provided further, That not to exceed $500,000 of
		  the funds made available for section 410 Alcohol-Impaired Driving
		  Countermeasures Grants shall be available for technical assistance to
		  the States: Provided further, That not to exceed $750,000 of
		  the funds made available for the High Visibility Enforcement
		  Program shall be available for the evaluation required under section
		  2009(f) of Public Law 109–59.
				Administrative
		  provisions—national highway traffic safety
		  administration
				140.Contingent upon
			 reauthorization, notwithstanding
			 section
			 402(g) of title 23, United States Code, an additional $130,000
			 shall be made available to the National Highway Traffic Safety Administration,
			 out of the amount limited for
			 section
			 402 of title 23, United States Code, to pay for travel and
			 related expenses for State management reviews and to pay for core competency
			 development training and related expenses for highway safety staff.
			141.The limitations on obligations for the
			 programs of the National Highway Traffic Safety Administration set in this Act
			 shall not apply to obligations for which obligation authority was made
			 available in previous public laws for multiple years but only to the extent
			 that the obligation authority has not lapsed or been used.
			142.None of the funds in this Act shall be used
			 to implement section
			 404 of title 23, United States Code.
				Federal railroad
		  administration
				Safety and
		  operationsFor necessary
		  expenses of the Federal Railroad Administration, not otherwise provided for,
		  $184,000,000, of which $20,360,000 shall remain available until
		  expended.
				Railroad
		  research and developmentFor
		  necessary expenses for railroad research and development, $35,500,000, to
		  remain available until expended.
				Railroad
		  rehabilitation and improvement financing programThe Secretary of Transportation is
		  authorized to issue direct loans and loan guarantees pursuant to sections 502
		  through 504 of the Railroad Revitalization and Regulatory Reform Act of 1976
		  (Public Law 94–210), as amended, such authority to exist as long as any
		  such direct loan or loan guarantee is outstanding: Provided,
		  That, pursuant to section 502 of such Act, as amended, no new direct loans or
		  loan guarantee commitments shall be made using Federal funds for the credit
		  risk premium during fiscal year 2013.
				Operating
		  subsidy grants to the national railroad passenger corporationTo enable the Secretary of Transportation to
		  make quarterly grants to the National Railroad Passenger Corporation for the
		  operation of intercity passenger rail, as authorized by section 101 of the
		  Passenger Rail Investment and Improvement Act of 2008 (division B of
		  Public Law 110–432), $350,000,000, to remain available until expended:
		  Provided, That the amounts available under this paragraph
		  shall be available for the Secretary to approve funding to cover operating
		  losses for the Corporation only after receiving and reviewing a grant request
		  for each specific train route: Provided further, That each
		  such grant request shall be accompanied by a detailed financial analysis,
		  revenue projection, and capital expenditure projection justifying the Federal
		  support to the Secretary's satisfaction: Provided further,
		  That not later than 60 days after enactment of this Act, the Corporation shall
		  transmit, in electronic format, to the Secretary, the House and Senate
		  Committees on Appropriations, the House Committee on Transportation and
		  Infrastructure and the Senate Committee on Commerce, Science, and
		  Transportation the annual budget and business plan and the 5-Year Financial
		  Plan for fiscal year 2013 required under section 204 of the Passenger Rail
		  Investment and Improvement Act of 2008: Provided further, That
		  the budget, business plan, and the 5-Year Financial Plan shall also include a
		  separate accounting of ridership, revenues, and capital and operating expenses
		  for the Northeast Corridor; commuter service; long-distance Amtrak service;
		  State-supported service; each intercity train route, including Autotrain; and
		  commercial activities including contract operations: Provided
		  further, That the budget, business plan and the 5-Year Financial Plan
		  shall include a description of work to be funded, along with cost estimates and
		  an estimated timetable for completion of the projects covered by these plans:
		  Provided further, That the budget, business plan and the
		  5-Year Financial Plan shall include annual information on the maintenance,
		  refurbishment, replacement, and expansion for all Amtrak rolling stock
		  consistent with the comprehensive fleet plan: Provided
		  further, That the Corporation shall provide semiannual reports in
		  electronic format regarding the pending business plan, which shall describe the
		  work completed to date, any changes to the business plan, and the reasons for
		  such changes, and shall identify all sole-source contract awards which shall be
		  accompanied by a justification as to why said contract was awarded on a
		  sole-source basis, as well as progress against the milestones and target dates
		  of the 2012 performance improvement plan: Provided further,
		  That the Corporation's budget, business plan, 5-Year Financial Plan, semiannual
		  reports, and all subsequent supplemental plans shall be displayed on the
		  Corporation's Web site within a reasonable timeframe following their submission
		  to the appropriate entities: Provided further, That these
		  plans shall be accompanied by a comprehensive fleet plan for all Amtrak rolling
		  stock which shall address the Corporation's detailed plans and timeframes for
		  the maintenance, refurbishment, replacement, and expansion of the Amtrak fleet:
		  Provided further, That said fleet plan shall establish
		  year-specific goals and milestones and discuss potential, current, and
		  preferred financing options for all such activities: Provided
		  further, That none of the funds under this heading may be obligated or
		  expended until the Corporation agrees to continue abiding by the provisions of
		  paragraphs 1, 2, 5, 9, and 11 of the summary of conditions for the direct loan
		  agreement of June 28, 2002, in the same manner as in effect on the date of
		  enactment of this Act: Provided further, That none of the
		  funds provided in this Act may be used to support any route on which Amtrak
		  offers a discounted fare of more than 50 percent off the normal peak fare:
		  Provided further, That the preceding proviso does not apply to
		  routes where the operating loss as a result of the discount is covered by a
		  State and the State participates in the setting of fares: Provided
		  further, That the Corporation shall submit to the House and Senate
		  Committees on Appropriations a budget request for fiscal year 2014 in similar
		  format and substance to those submitted by executive agencies of the Federal
		  Government.
				Capital
		  and debt service grants to the national railroad passenger
		  corporationTo enable the
		  Secretary of Transportation to make grants to the National Railroad Passenger
		  Corporation for capital investments as authorized by section 101(c) and 219(b)
		  of the Passenger Rail Investment and Improvement Act of 2008 (division B of
		  Public Law 110–432), $1,452,000,000, to remain available until expended,
		  of which not to exceed $271,000,000 shall be for debt service obligations as
		  authorized by section 102 of such Act: Provided, That of the
		  amounts made available under this heading, not less than $50,000,000 shall be
		  made available to bring Amtrak served facilities and stations into compliance
		  with the Americans with Disabilities Act: Provided further,
		  That after an initial distribution of up to $200,000,000, which shall be used
		  by the Corporation as a working capital account, all remaining funds shall be
		  provided to the Corporation only on a reimbursable basis: Provided
		  further, That of the amounts made available under this heading, not
		  less than $500,000,000 shall be made available to fund high priority
		  state-of-good-repair intercity infrastructure projects on infrastructure owned
		  by the Corporation or States for the benefit of existing intercity passenger
		  rail services: Provided further, That of the amount provided
		  under the preceding proviso, $80,000,000 may be used to subsidize operating
		  losses of the Corporation only after receiving and reviewing a grant request
		  justifying the Federal support to the Secretary’s satisfaction;
		  Provided further, That such projects shall only include
		  capital projects within the meaning of Section 24401(2)(A) of Title 49, United
		  States Code: Provided further, That the Secretary shall
		  approve funding for these projects only after receiving and reviewing a grant
		  request for each project developed by Amtrak in conjunction with any state
		  partners: Provided further, That the Federal share payable of
		  the costs for such a project shall not exceed 80 percent: Provided
		  further, That at least 30 days prior to the obligation of funds for
		  such a project, the Secretary shall provide to the House and Senate Committees
		  on Appropriations written notification of the approval of the project:
		  Provided further, That the Secretary may retain up to one-half
		  of 1 percent of the funds provided under this heading to fund the costs of
		  project management oversight of capital projects funded by grants provided
		  under this heading, as authorized by subsection 101(d) of division B of
		  Public Law 110–432: Provided further, That the Secretary
		  shall approve funding for capital expenditures, including advance purchase
		  orders of materials, for the Corporation only after receiving and reviewing a
		  grant request for each specific capital project justifying the Federal support
		  to the Secretary's satisfaction: Provided further, Except as
		  otherwise provided herein, none of the funds under this heading may be used to
		  subsidize operating losses of the Corporation: Provided
		  further, That except as otherwise provided herein, none of the funds
		  under this heading may be used for capital projects not approved by the
		  Secretary of Transportation or on the Corporation's fiscal year 2013 business
		  plan: Provided further, That in addition to the project
		  management oversight funds authorized under section 101(d) of division B of
		  Public Law 110–432, the Secretary may retain up to an additional
		  $3,000,000 of the funds provided under this heading to fund expenses associated
		  with implementing section 212 of division B of
		  Public Law 110–432, including the amendments made by section 212 to
		  section
		  24905 of title 49, United States
		  Code.
				Next
		  generation high-speed rail
				(rescission)Of the funds made available for Next
		  Generation High Speed Rail, as authorized by sections 1103 and 7201 of
		  Public Law 105–178, $1,973,000 are hereby permanently rescinded:
		  Provided, That no amounts may be cancelled from amounts that
		  were designated by the Congress as an emergency requirement pursuant to the
		  Concurrent Resolution on the Budget or the Balanced Budget and Emergency
		  Deficit Control Act of 1985, as amended.
				Northeast
		  corridor improvement program
				(rescission)Of the funds made available for the
		  Northeast Corridor Improvement Program, as authorized by
		  Public Law 94–210, $4,419,000 are hereby permanently rescinded:
		  Provided, That no amounts may be cancelled from amounts that
		  were designated by the Congress as an emergency requirement pursuant to the
		  Concurrent Resolution on the Budget or the Balanced Budget and Emergency
		  Deficit Control Act of 1985, as amended.
				Administrative
		  provisions—federal railroad administration
				150.Hereafter, notwithstanding any other
			 provision of law, funds provided in this Act for the National Railroad
			 Passenger Corporation shall immediately cease to be available to said
			 Corporation in the event that the Corporation contracts to have services
			 provided at or from any location outside the United States. For purposes of
			 this section, the word services shall mean any service that was,
			 as of July 1, 2006, performed by a full-time or part-time Amtrak employee whose
			 base of employment is located within the United States.
			151.The Secretary of
			 Transportation may receive and expend cash, or receive and utilize spare parts
			 and similar items, from non-United States Government sources to repair damages
			 to or replace United States Government owned automated track inspection cars
			 and equipment as a result of third-party liability for such damages, and any
			 amounts collected under this section shall be credited directly to the Safety
			 and Operations account of the Federal Railroad Administration, and shall remain
			 available until expended for the repair, operation and maintenance of automated
			 track inspection cars and equipment in connection with the automated track
			 inspection program.
			152.Notwithstanding any other provisions of
			 law, rule or regulation, the Secretary of Transportation is authorized to allow
			 the issuer of any preferred stock heretofore sold to the Department to redeem
			 or repurchase such stock upon the payment to the Department of an amount
			 determined by the Secretary.
			153.None of the funds provided to the National
			 Railroad Passenger Corporation may be used to fund any overtime costs in excess
			 of $35,000 for any individual employee: Provided, That the
			 president of Amtrak may waive the cap set in the previous proviso for specific
			 employees when the president of Amtrak determines such a cap poses a risk to
			 the safety and operational efficiency of the system: Provided
			 further, That Amtrak shall notify House and Senate Committees on
			 Appropriations within 30 days of waiving such cap and delineate the reasons for
			 such waiver.
			154.The unobligated balance of funds provided
			 under sections 1101(a)(18) and 1307 of
			 Public Law 109–59 shall be used for the elimination of hazards at
			 railway-highway crossings described in
			 section
			 104(d)(2) of title 23, United States Code, to remain available
			 until expended.
				Federal transit
		  administration
				Administrative
		  expensesFor necessary
		  administrative expenses of the Federal Transit Administration's programs
		  authorized by
		  chapter 53 of title 49,
		  United States Code, $100,000,000: Provided, That none of the
		  funds provided or limited in this Act may be used to create a permanent office
		  of transit security under this heading: Provided further, That
		  upon submission to the Congress of the fiscal year 2014 President's budget, the
		  Secretary of Transportation shall transmit to Congress the annual report on New
		  Starts, including proposed allocations of funds for fiscal year
		  2014.
				Formula
		  and bus grants
				(limitation on
		  obligations)
				(highway
		  trust fund)Contingent upon
		  enactment of surface transportation authorization legislation, funds available
		  in fiscal year 2013 for the implementation or execution of transit formula and
		  bus grant programs authorized under title 49, United States Code, as amended by
		  such authorization, shall not exceed total obligations of $8,360,565,000 from
		  the Mass Transit Account of the Highway Trust
		  Fund.
				(liquidation of contract
		  authority)
				(highway
		  trust fund)Contingent upon
		  enactment of surface transportation authorization legislation, $9,400,000,000,
		  to remain available until expended and to be derived from the Mass Transit
		  Account of the Highway Trust Fund, for payment of obligations incurred in
		  carrying out mass transit programs authorized under title 49, United States
		  Code, as amended by such authorization.
				Research
		  and university research centersFor necessary expenses to carry out
		  49 U.S.C.
		  5306, 5312–5315, 5322, and 5506, $44,000,000, to remain
		  available until expended: Provided, That $6,500,000 is
		  available to carry out the transit cooperative research program under
		  section
		  5313 of title 49, United States Code, $3,000,000 is available
		  for the National Transit Institute under
		  section
		  5315 of title 49, United States Code, and $4,000,000 is
		  available for the university transportation centers program under
		  section
		  5506 of title 49, United States Code: Provided
		  further, That $20,000,000 is available to carry out innovative
		  research and demonstrations of national significance under
		  section
		  5312 of title 49, United States
		  Code.
				Capital
		  investment grantsFor
		  necessary expenses to carry out
		  section
		  5309 of title 49, United States Code, $1,816,993,000, to remain
		  available until expended, of which $127,566,794 shall be available to carry out
		  section 5309(e) of such title.
				Grants to
		  the washington metropolitan area transit authorityFor
		  grants to the Washington Metropolitan Area Transit Authority as authorized
		  under section 601 of division B of
		  Public Law 110–432, $150,000,000, to remain available until expended:
		  Provided, That the Secretary shall approve grants for capital
		  and preventive maintenance expenditures for the Washington Metropolitan Area
		  Transit Authority only after receiving and reviewing a request for each
		  specific project: Provided further, That prior to approving
		  such grants, the Secretary shall determine that the Washington Metropolitan
		  Area Transit Authority has placed the highest priority on those investments
		  that will improve the safety of the system: Provided further,
		  That the Secretary, in order to ensure safety throughout the rail system, may
		  waive the requirements of section 601(e)(1) of title VI of
		  Public Law 110–432 (112 Stat. 4968) for fiscal year
		  2013.
				Administrative
		  provisions—federal transit administration
				(including
		  rescission of funds)
				160.The limitations
			 on obligations for the programs of the Federal Transit Administration shall not
			 apply to any authority under
			 49 U.S.C.
			 5338, previously made available for obligation, or to any other
			 authority previously made available for obligation.
			161.Notwithstanding any other provision of law,
			 funds appropriated or limited by this Act under the Federal Transit
			 Administration's discretionary program appropriations headings for projects
			 specified in this Act or identified in reports accompanying this Act not
			 obligated by September 30, 2015, and other recoveries, shall be directed to
			 projects eligible to use the funds for the purposes for which they were
			 originally provided.
			162.Notwithstanding
			 any other provision of law, any funds appropriated before October 1, 2012,
			 under any section of
			 chapter 53 of title 49,
			 United States Code, that remain available for expenditure, may be transferred
			 to and administered under the most recent appropriation heading for any such
			 section.
			163.Notwithstanding any other provision of law,
			 unobligated funds made available for new fixed guideway system projects under
			 the heading Federal Transit Administration, Capital Investment
			 Grants in any appropriations Act prior to this Act may be used during
			 this fiscal year to satisfy expenses incurred for such projects.
			164.Notwithstanding any other provision of law,
			 unobligated funds or recoveries under
			 section
			 5309 of title 49, United States Code, that are available to the
			 Secretary of Transportation for reallocation shall be directed to projects
			 eligible to use the funds for the purposes for which they were originally
			 provided.
			165.In addition to the amounts made available
			 under section
			 5327(c)(1) of title 49, United States Code, the Secretary may
			 use, for program management activities described in section 5327(c)(2), 1.5
			 percent of the amount made available to carry out
			 section
			 5316 of title 49, United States Code:
			 Provided, That funds made available for program management
			 oversight shall be used to oversee the compliance of a recipient or
			 subrecipient of Federal transit assistance consistent with activities
			 identified under section 5327(c)(2) and for purposes of enforcement.
			166.Notwithstanding any other provision of law,
			 none of the funds made available in this Act shall be available to carry out
			 49 U.S.C.
			 5309(m)(6)(B) and (C).
			167.Notwithstanding any other provision of law,
			 none of the funds made available in this Act shall be used to enter into a full
			 funding grant agreement for a project with a New Starts share greater than 60
			 percent.
			168.The Secretary
			 shall conduct a formal adjudication in accordance with
			 section
			 554 of title 5, United States Code, requiring any transit
			 agency that during fiscal year 2008 was both initially granted a 60-day period
			 to come into compliance with part 604, and then granted an exception from such
			 part in this fiscal year to present evidence why it cannot come into compliance
			 with such part: Provided, That any determination arising from
			 the adjudication shall be sent to the House and Senate Committees on
			 Appropriations for consideration: Provided further, That this
			 section shall be obviated if there is an arrangement between such transit
			 agency and charter bus providers that the Secretary considers appropriate in
			 accordance with section 5323(d) of title 49, United
			 States Code.
			169.For purposes of applying the project
			 justification and local financial commitment criteria of
			 49 U.S.C.
			 5309(d) to a New Starts project, the Secretary may consider the
			 costs and ridership of any connected project in an instance in which private
			 parties are making significant financial contributions to the construction of
			 the connected project; additionally, the Secretary may consider the significant
			 financial contributions of private parties to the connected project in
			 calculating the non-Federal share of net capital project costs for the New
			 Starts project.
			169A.Of the funds made available for the Formula
			 Grants program, as authorized by
			 Public Law 97–424, as amended, $70,867,394 are hereby permanently
			 rescinded: Provided, That of the funds made available for the
			 Formula Grants program, as authorized by
			 Public Law 91–43, as amended, $699,307 are hereby permanently rescinded:
			 Provided further, That of the funds made available for the
			 Formula Grants program as authorized by
			 Public Law 95–599, as amended, $928,838 are hereby permanently rescinded:
			 Provided further, That of the funds made available for the
			 University Transportation Research program, as authorized by
			 Public Law 91–453, as amended, and by
			 Public Law 102–240, as amended, $292,554 are hereby permanently rescinded:
			 Provided further, That of the funds made available for the Job
			 Access and Reverse Commute program, as authorized by
			 Public Law 105–178, as amended, $14,661,719 are hereby permanently
			 rescinded: Provided further, That of the funds made available
			 for the Capital Investment Grants program, as authorized by
			 Public Law 105–178, as amended, $11,429,055 are hereby permanently
			 rescinded: Provided further, That of the funds made available
			 for the Research, Training, and Human Resources program, as authorized by
			 Public Law 95–599, as amended, $247,579 are hereby permanently rescinded:
			 Provided further, That of the funds made available for the
			 Interstate Transfer Grants program, as authorized by
			 23 U.S.C.
			 103(e)(4), $2,661,568 are hereby permanently rescinded:
			 Provided further, That of the funds made available for the
			 Washington Metropolitan Area Transit Authority, as authorized by section 14 of
			 Public Law 96–184, as amended, and by
			 Public Law 101–551, as amended, $523,000 are hereby permanently rescinded:
			 Provided further, That of the funds made available for the
			 Urban Discretionary Grants program, as authorized by
			 Public Law 88–365, as amended, $578,353 are hereby permanently rescinded:
			 Provided further, That no amounts may be rescinded from
			 amounts that were designated by the Congress as an emergency requirement
			 pursuant to a concurrent resolution on the budget or the Balanced Budget and
			 Emergency Deficit Control Act of 1985, as amended.
			169B.None of the funds in this Act may be
			 available to advance a new fixed guideway capital project to final design or a
			 full funding grant agreement as defined by 49 U.S.C. 5309 for the Metropolitan
			 Transit Authority of Harris County, Texas if the proposed capital project is
			 constructed on or planned to be constructed on Richmond Avenue west of Montrose
			 Boulevard or on Post Oak Boulevard north of Richmond Avenue in Houston, Texas.
				Saint lawrence seaway
		  development corporationThe
		  Saint Lawrence Seaway Development Corporation is hereby authorized to make such
		  expenditures, within the limits of funds and borrowing authority available to
		  the Corporation, and in accord with law, and to make such contracts and
		  commitments without regard to fiscal year limitations as provided by section
		  104 of the Government Corporation Control Act, as amended, as may be necessary
		  in carrying out the programs set forth in the Corporation's budget for the
		  current fiscal year.
				Operations
		  and maintenance
				(harbor
		  maintenance trust fund)For
		  necessary expenses for operations, maintenance, and capital asset renewal of
		  those portions of the St. Lawrence Seaway owned, operated, and maintained by
		  the Saint Lawrence Seaway Development Corporation, $33,000,000, to be derived
		  from the Harbor Maintenance Trust Fund, pursuant to
		  Public Law 99–662.
				Maritime
		  administration
				Maritime
		  security programFor necessary
		  expenses to maintain and preserve a U.S.-flag merchant fleet to serve the
		  national security needs of the United States, $184,000,000, to remain available
		  until expended.
				Operations
		  and trainingFor necessary
		  expenses of operations and training activities authorized by law, $145,753,000,
		  of which $11,500,000 shall remain available until expended for maintenance and
		  repair of training ships at State Maritime Academies, and of which $2,400,000
		  shall remain available through September 30, 2014 for Student Incentive Program
		  payments at State Maritime Academies, and of which not less than $14,000,000
		  shall remain available until expended for capital improvements at the United
		  States Merchant Marine Academy: Provided, That amounts
		  apportioned for the United States Merchant Marine Academy shall be available
		  only upon allotments made personally by the Secretary of Transportation or the
		  Assistant Secretary for Budget and Programs: Provided further,
		  That the Superintendent, Deputy Superintendent and the Director of the Office
		  of Resource Management of the United State Merchant Marine Academy may not be
		  allotment holders for the United States Merchant Marine Academy, and the
		  Administrator of the Maritime Administration shall hold all allotments made by
		  the Secretary of Transportation or the Assistant Secretary for Budget and
		  Programs under the previous proviso: Provided further, That 50
		  percent of the funding made available for the United States Merchant Marine
		  Academy under this heading shall be available only after the Secretary, in
		  consultation with the Superintendent and the Maritime Administrator, completes
		  a plan detailing by program or activity how such funding will be expended at
		  the Academy, and this plan is submitted to the House and Senate Committees on
		  Appropriations.
				Ship
		  disposalFor necessary
		  expenses related to the disposal of obsolete vessels in the National Defense
		  Reserve Fleet of the Maritime Administration, $4,000,000, to remain available
		  until expended.
				Maritime
		  guaranteed loan (title xi) program account
				(including
		  transfer of funds)For the
		  necessary administrative expenses of the maritime guaranteed loan program,
		  $3,750,000 (reduced by $10,000) shall be paid to the appropriation for
		  Operations and Training, Maritime
		  Administration.
				Administrative
		  provisions—maritime administration
				170.Notwithstanding any other provision of this
			 Act, the Maritime Administration is authorized to furnish utilities and
			 services and make necessary repairs in connection with any lease, contract, or
			 occupancy involving Government property under control of the Maritime
			 Administration: Provided, That payments received therefor
			 shall be credited to the appropriation charged with the cost thereof and shall
			 be available until expended: Providedfurther,
			 That rental payments under any such lease, contract, or occupancy for items
			 other than such utilities, services, or repairs shall be covered into the
			 Treasury as miscellaneous receipts.
			171.None of the funds available or appropriated
			 in this Act shall be used by the United States Department of Transportation or
			 the United States Maritime Administration to negotiate or otherwise execute,
			 enter into, facilitate or perform fee-for-service contracts for vessel
			 disposal, scrapping or recycling, unless there is no qualified domestic ship
			 recycler that will pay any sum of money to purchase and scrap or recycle a
			 vessel owned, operated or managed by the Maritime Administration or that is
			 part of the National Defense Reserve Fleet. Such sales offers must be
			 consistent with the solicitation and provide that the work will be performed in
			 a timely manner at a facility qualified within the meaning of section 3502 of
			 Public Law 106–398. Nothing contained herein shall affect the Maritime
			 Administration's authority to award contracts at least cost to the Federal
			 Government and consistent with the requirements of
			 16 U.S.C.
			 5405(c), section 3502, or otherwise authorized under the
			 Federal Acquisition Regulation.
				Pipeline and hazardous materials
		  safety administration
				
		  Operational expenses
				(pipeline
		  safety fund)
				(including
		  transfer of funds)For
		  necessary operational expenses of the Pipeline and Hazardous Materials Safety
		  Administration, $23,030,000, of which $639,000 shall be derived from the
		  Pipeline Safety Fund: Provided, That $1,500,000 shall be
		  transferred to Pipeline Safety in order to fund Pipeline
		  Safety Information Grants to Communities as authorized under
		  section
		  60130 of title 49, United States
		  Code.
				Hazardous
		  materials safetyFor expenses
		  necessary to discharge the hazardous materials safety functions of the Pipeline
		  and Hazardous Materials Safety Administration, $42,546,000, of which $1,725,000
		  shall remain available until September 30, 2015: Provided,
		  That up to $800,000 in fees collected under
		  49 U.S.C.
		  5108(g) shall be deposited in the general fund of the Treasury
		  as offsetting receipts: Provided further, That there may be
		  credited to this appropriation, to be available until expended, funds received
		  from States, counties, municipalities, other public authorities, and private
		  sources for expenses incurred for training, for reports publication and
		  dissemination, and for travel expenses incurred in performance of hazardous
		  materials exemptions and approval functions.
				Pipeline
		  safety
				(pipeline
		  safety fund)
				(oil
		  spill liability trust fund)
				(pipeline
		  safety design review fund)For
		  expenses necessary to conduct the functions of the pipeline safety program, for
		  grants-in-aid to carry out a pipeline safety program, as authorized by
		  49 U.S.C.
		  60107, and to discharge the pipeline program responsibilities
		  of the Oil Pollution Act of 1990, $111,252,000, of which $18,573,000 shall be
		  derived from the Oil Spill Liability Trust Fund and shall remain available
		  until September 30, 2015; and of which $90,679,000 shall be derived from the
		  Pipeline Safety Fund, of which $48,191,000 shall remain available until
		  September 30, 2015; and of which $2,000,000, to remain available until
		  expended, shall be derived as provided in this Act from the Pipeline Safety
		  Design Review Fund, as authorized in
		  49 U.S.C.
		  60117(n): Provided, That not less than
		  $1,058,000 of the funds provided under this heading shall be for the one-call
		  State grant program.
				Emergency
		  preparedness grants
				(emergency preparedness
		  fund)For necessary expenses
		  to carry out 49
		  U.S.C. 5128(b), $188,000, to be derived from the Emergency
		  Preparedness Fund, to remain available until September 30, 2014:
		  Provided, That not more than $28,318,000 shall be made
		  available for obligation in fiscal year 2013 from amounts made available by
		  49 U.S.C.
		  5116(i) and 5128(b)–(c): Provided further,
		  That none of the funds made available by
		  49 U.S.C.
		  5116(i), 5128(b), or 5128(c) shall be made available for
		  obligation by individuals other than the Secretary of Transportation, or his
		  designee.
				Research and Innovative
		  Technology Administration
				Research
		  and DevelopmentFor necessary
		  expenses of the Research and Innovative Technology Administration, $13,500,000:
		  Provided, That there may be credited to this appropriation, to
		  be available until expended, funds received from States, counties,
		  municipalities, other public authorities, and private sources for expenses
		  incurred for training.
				Office of inspector
		  general
				Salaries
		  and expensesFor necessary
		  expenses of the Office of the Inspector General to carry out the provisions of
		  the Inspector General Act of 1978, as amended, $84,499,000:
		  Provided, That the Inspector General shall have all necessary
		  authority, in carrying out the duties specified in the Inspector General Act,
		  as amended (5 U.S.C. App. 3), to
		  investigate allegations of fraud, including false statements to the government
		  (18 U.S.C.
		  1001), by any person or entity that is subject to regulation by
		  the Department: Provided further, That the funds made
		  available under this heading may be used to investigate, pursuant to
		  section
		  41712 of title 49, United States Code: (1) unfair or deceptive
		  practices and unfair methods of competition by domestic and foreign air
		  carriers and ticket agents; and (2) the compliance of domestic and foreign air
		  carriers with respect to item (1) of this proviso: Provided
		  further, That no funding through expenditure transfers shall be made
		  between either the Federal Highway Administration, the Federal Aviation
		  Administration, the Federal Transit Administration, or the National
		  Transportation Safety Board, and the Office of Inspector General:
		  Provided further, That: (1) the Inspector General shall have
		  the authority to audit and investigate the Metropolitan Washington Airports
		  Authority (MWAA); (2) in carrying out these audits and investigations the
		  Inspector General shall have all the authorities described under section 6 of
		  the Inspector General Act (5 U.S.C. App.); (3) MWAA Board Members, employees,
		  contractors, and subcontractors shall cooperate and comply with requests from
		  the Inspector General, including providing testimony and other information; (4)
		  The Inspector General shall be permitted to observe closed executive sessions
		  of the MWAA Board of Directors; (5) MWAA shall pay the expenses of the
		  Inspector General, including staff salaries and benefits and associated
		  operating costs, which shall be credited to this appropriation and remain
		  available until expended; and (6) if MWAA fails to make funds available to the
		  Inspector General within 30 days after a request for such funds is received,
		  then the Inspector General shall notify the Secretary of Transportation who
		  shall not approve a grant for MWAA under
		  section
		  47107(b) of title 49, United States Code, until such funding is
		  made available for the Inspector General.
				Surface transportation
		  board
				Salaries
		  and expensesFor necessary
		  expenses of the Surface Transportation Board, including services authorized by
		  5 U.S.C.
		  3109, $31,250,000 (reduced by $1,940,000):
		  Provided, That notwithstanding any other provision of law, not
		  to exceed $1,250,000 from fees established by the Chairman of the Surface
		  Transportation Board shall be credited to this appropriation as offsetting
		  collections and used for necessary and authorized expenses under this heading:
		  Provided further, That the sum herein appropriated from the
		  general fund shall be reduced on a dollar-for-dollar basis as such offsetting
		  collections are received during fiscal year 2013, to result in a final
		  appropriation from the general fund estimated at no more than
		  $30,000,000.
				General provisions—Department of
		  transportation
				180.During the current fiscal year, applicable
			 appropriations to the Department of Transportation shall be available for
			 maintenance and operation of aircraft; hire of passenger motor vehicles and
			 aircraft; purchase of liability insurance for motor vehicles operating in
			 foreign countries on official department business; and uniforms or allowances
			 therefor, as authorized by law (5 U.S.C. 5901–5902).
			181.Appropriations
			 contained in this Act for the Department of Transportation shall be available
			 for services as authorized by
			 5 U.S.C.
			 3109, but at rates for individuals not to exceed the per diem
			 rate equivalent to the rate for an Executive Level IV.
			182.None of the
			 funds in this Act shall be available for salaries and expenses of more than 110
			 political and Presidential appointees in the Department of Transportation:
			 Provided, That none of the personnel covered by this provision
			 may be assigned on temporary detail outside the Department of
			 Transportation.
			183.(a)No recipient of funds made available in
			 this Act shall disseminate personal information (as defined in
			 18 U.S.C.
			 2725(3)) obtained by a State department of motor vehicles in
			 connection with a motor vehicle record as defined in
			 18 U.S.C.
			 2725(1), except as provided in 18 U.S.C. 2721 for a use
			 permitted under 18 U.S.C. 2721.
				(b)Notwithstanding
			 subsection (a), the Secretary shall not withhold funds provided in this Act for
			 any grantee if a State is in noncompliance with this provision.
				184.Funds received by the Federal Highway
			 Administration, Federal Transit Administration, and Federal Railroad
			 Administration from States, counties, municipalities, other public authorities,
			 and private sources for expenses incurred for training may be credited
			 respectively to the Federal Highway Administration's Federal-Aid
			 Highways account, the Federal Transit Administration's Research
			 and University Research Centers account, and to the Federal Railroad
			 Administration's Safety and Operations account, except for State
			 rail safety inspectors participating in training pursuant to 49 U.S.C.
			 20105.
			185.None of the funds in this Act to the
			 Department of Transportation may be used to make a grant unless the Secretary
			 of Transportation notifies the House and Senate Committees on Appropriations
			 not less than 3 full business days before any project competitively selected to
			 receive a discretionary grant award, any discretionary grant award, letter of
			 intent, or full funding grant agreement totaling $1,000,000 or more is
			 announced by the department or its modal administrations from:
				(1)any discretionary
			 grant program of the Federal Highway Administration including the emergency
			 relief program;
				(2)the airport
			 improvement program of the Federal Aviation Administration;
				(3)any program of the
			 Federal Railroad Administration;
				(4)any program of the
			 Federal Transit Administration other than the formula grants and fixed guideway
			 modernization programs; or
				(5)any funding
			 provided under the headings National Infrastructure Investments
			 in this Act: Provided, That the Secretary gives concurrent
			 notification to the House and Senate Committees on Appropriations for any
			 quick release of funds from the emergency relief program:
			 Provided further, That no notification shall involve funds
			 that are not available for obligation.
				186.Rebates, refunds, incentive payments, minor
			 fees and other funds received by the Department of Transportation from travel
			 management centers, charge card programs, the subleasing of building space, and
			 miscellaneous sources are to be credited to appropriations of the Department of
			 Transportation and allocated to elements of the Department of Transportation
			 using fair and equitable criteria and such funds shall be available until
			 expended.
			187.Amounts made
			 available in this or any other Act that the Secretary determines represent
			 improper payments by the Department of Transportation to a third-party
			 contractor under a financial assistance award, which are recovered pursuant to
			 law, shall be available—
				(1)to reimburse the
			 actual expenses incurred by the Department of Transportation in recovering
			 improper payments; and
				(2)to pay contractors
			 for services provided in recovering improper payments or contractor support in
			 the implementation of the Improper Payments Information Act of 2002:
			 Provided, That amounts in excess of that required for
			 paragraphs (1) and (2)—
					(A)shall be credited
			 to and merged with the appropriation from which the improper payments were
			 made, and shall be available for the purposes and period for which such
			 appropriations are available; or
					(B)if no such
			 appropriation remains available, shall be deposited in the Treasury as
			 miscellaneous receipts: Provided further, That prior to the
			 transfer of any such recovery to an appropriations account, the Secretary shall
			 notify to the House and Senate Committees on Appropriations of the amount and
			 reasons for such transfer: Provided further, That for purposes
			 of this section, the term improper payments, has the same
			 meaning as that provided in section 2(d)(2) of
			 Public Law 107–300.
					188.Notwithstanding any other provision of law,
			 if any funds provided in or limited by this Act are subject to a reprogramming
			 action that requires notice to be provided to the House and Senate Committees
			 on Appropriations, said reprogramming action shall be approved or denied solely
			 by the Committees on Appropriations: Provided, That the
			 Secretary may provide notice to other congressional committees of the action of
			 the Committees on Appropriations on such reprogramming but not sooner than 30
			 days following the date on which the reprogramming action has been approved or
			 denied by the House and Senate Committees on Appropriations.
			189.None of the funds appropriated or otherwise
			 made available under this Act may be used by the Surface Transportation Board
			 of the Department of Transportation to charge or collect any filing fee for
			 rate complaints filed with the Board in an amount in excess of the amount
			 authorized for district court civil suit filing fees under
			 section
			 1914 of title 28, United States Code.
			190.Funds appropriated in this Act to the modal
			 administrations may be obligated for the Office of the Secretary for the costs
			 related to assessments or reimbursable agreements only when such amounts are
			 for the costs of goods and services that are purchased to provide a direct
			 benefit to the applicable modal administration or administrations.
				This title may be cited as the
		  Department of Transportation
		  Appropriations Act, 2013.
				IIDepartment of housing and urban
			 development
			Management and
		  administration
			Administration, operations, and
		  managementFor necessary
		  salaries and expenses for administration, management and operations of the
		  Department of Housing and Urban Development, $518,068,000 (reduced by
		  $2,000,000), of which not to exceed $3,572,000 shall be available for the
		  immediate Office of the Secretary; not to exceed $1,206,000 shall be for the
		  Office of the Deputy Secretary and the Chief Operating Officer; not to exceed
		  $1,711,000 shall be available for the Office of Hearings and Appeals; not to
		  exceed $705,000 shall be available for the Office of Small and Disadvantaged
		  Business Utilization; not to exceed $47,627,000 shall be available for the
		  Office of the Chief Financial Officer; not to exceed $95,102,000 shall be
		  available for the Office of the General Counsel; not to exceed $2,400,000 shall
		  be available to the Office of Congressional and Intergovernmental Relations;
		  not to exceed $3,502,000 shall be available for the Office of Public Affairs;
		  not to exceed $247,535,000 shall be available for the Office of the Chief Human
		  Capital Officer; not to exceed $47,500,000 shall be available for the Office of
		  Field Policy and Management; not to exceed $16,563,000 shall be available for
		  the Office of the Chief Procurement Officer; not to exceed $3,127,000 shall be
		  available for the Office of Departmental Equal Employment Opportunity; not to
		  exceed $1,404,000 shall be available for the Center for Faith-Based and
		  Community Initiatives; not to exceed $2,360,000 shall be available for the
		  Office of Sustainable Housing and Communities; not to exceed $4,884,000 shall
		  be available for the Office of Strategic Planning and Management; and not to
		  exceed $38,870,000 (reduced by $2,000,000) shall be available for the Office of
		  the Chief Information Officer: Provided, That funds provided
		  under this heading may be used for necessary administrative and
		  non-administrative expenses of the Department of Housing and Urban Development,
		  not otherwise provided for, including purchase of uniforms, or allowances
		  therefore, as authorized by
		  5 U.S.C.
		  5901–5902; hire of passenger motor vehicles; services as
		  authorized by 5 U.S.C. 3109: Provided further, That
		  notwithstanding any other provision of law, funds appropriated under this
		  heading may be used for advertising and promotional activities that support the
		  housing mission area: Provided further, That the Secretary
		  shall transmit to the House and Senate Committees on Appropriations a detailed
		  budget justification for each office within the Department, including an
		  organizational chart for each operating area within the Department:
		  Provided further, That the budget justification shall include
		  funding levels for the past 3 fiscal years for all offices: Provided
		  further, that the budget submitted by the Department must also include
		  a detailed justification for the incremental funding increases, decreases and
		  FTE fluctuations being requested by program, activity, or program element:
		  Provided further, That the Secretary shall provide the
		  Committees on Appropriations quarterly written notification regarding the
		  status of pending congressional reports: Provided further,
		  That the Secretary shall provide all signed reports required by Congress
		  electronically: Provided further, That not to exceed $25,000
		  of the amount made available under this paragraph for the immediate Office of
		  the Secretary shall be available for official reception and representation
		  expenses as the Secretary may determine.
			Program office salaries and
		  expenses
			Public and
		  indian housingFor necessary
		  salaries and expenses of the Office of Public and Indian Housing,
		  $206,500,000.
			Community
		  planning and developmentFor
		  necessary salaries and expenses of the Office of Community Planning and
		  Development, $103,500,000.
			HousingFor necessary salaries and expenses of the
		  Office of Housing, $396,500,000, of which at least $8,200,000 shall be for the
		  Office of Risk and Regulatory Affairs.
			Policy
		  development and researchFor
		  necessary salaries and expenses of the Office of Policy Development and
		  Research, $22,326,000.
			Fair
		  housing and equal opportunityFor necessary salaries and expenses of the
		  Office of Fair Housing and Equal Opportunity,
		  $72,904,000.
			Office of
		  healthy homes and lead hazard controlFor necessary salaries and expenses of the
		  Office of Healthy Homes and Lead Hazard Control,
		  $6,816,000.
			Public and indian
		  housing
			Tenant-based rental
		  assistanceFor activities and
		  assistance for the provision of tenant-based rental assistance authorized under
		  the United States Housing Act of 1937, as amended (42 U.S.C. 1437 et
		  seq.) (the Act herein), not otherwise provided
		  for, $15,134,283,000, to remain available until expended, shall be available on
		  October 1, 2012 (in addition to the $4,000,000,000 previously appropriated
		  under this heading that became available on October 1, 2012), and
		  $4,000,000,000, to remain available until expended, shall be available on
		  October 1, 2013: Provided, That amounts made available under
		  this heading are provided as follows:
				(1)$17,237,948,000
			 shall be available for renewals of expiring section 8 tenant-based annual
			 contributions contracts (including renewals of enhanced vouchers under any
			 provision of law authorizing such assistance under section 8(t) of the Act) and
			 including renewal of other special purpose incremental vouchers:
			 Provided, That notwithstanding any other provision of law,
			 from amounts provided under this paragraph and any carryover, the Secretary for
			 the calendar year 2013 funding cycle shall provide renewal funding for each
			 public housing agency based on validated voucher management system (VMS)
			 leasing and cost data for the prior calendar year and by applying an inflation
			 factor as established by the Secretary, by notice published in the Federal
			 Register, and by making any necessary adjustments for the costs associated with
			 the first-time renewal of vouchers under this paragraph including tenant
			 protection and HOPE VI vouchers: Provided further, That none
			 of the funds provided under this paragraph may be used to fund a total number
			 of unit months under lease which exceeds a public housing agency's authorized
			 level of units under contract, except for public housing agencies participating
			 in the Moving to Work (MTW) demonstration, which are instead governed by the
			 terms and conditions of their MTW agreements: Provided
			 further, That the Secretary shall, to the extent necessary to stay
			 within the amount specified under this paragraph, pro rate each public housing
			 agency's allocation otherwise established pursuant to this paragraph:
			 Provided further, That except as provided in the following
			 provisos, the entire amount specified under this paragraph (except as otherwise
			 modified under this Act) shall be obligated to the public housing agencies
			 based on the allocation and pro rata method described above, and the Secretary
			 shall notify public housing agencies of their annual budget not later than 60
			 days after enactment of this Act: Provided further, That the
			 Secretary may extend the 60-day notification period, with the prior written
			 approval of the House and Senate Committees on Appropriations: Provided
			 further, That up to $75,000,000 shall be available only: (1) for
			 adjustments in the allocations for public housing agencies, after application
			 for an adjustment by a public housing agency, that experienced a significant
			 increase, as determined by the Secretary, in renewal costs of vouchers
			 resulting from unforeseen circumstances or from portability under section 8(r)
			 of the Act; (2) for vouchers that were not in use during the 12-month period in
			 order to be available to meet a commitment pursuant to section 8(o)(13) of the
			 Act; (3) for adjustments for costs associated with HUD-Veterans Affairs
			 Supportive Housing (HUD–VASH) vouchers; and (4) for adjustments in the
			 allocations for public housing agencies that experienced a significant
			 increase, as determined by the Secretary, in renewal costs as a result of
			 participation in the Small Area Fair Market Rent demonstration:
			 Provided further, That the Secretary shall allocate amounts
			 under the previous proviso based on need as determined by the Secretary;
				(2)$75,000,000 shall be for section 8 rental
			 assistance for relocation and replacement of housing units that are demolished
			 or disposed of pursuant to section 18 of the Act, conversion of section 23
			 projects to assistance under section 8, the family unification program under
			 section 8(x) of the Act, relocation of witnesses in connection with efforts to
			 combat crime in public and assisted housing pursuant to a request from a law
			 enforcement or prosecution agency, enhanced vouchers under any provision of law
			 authorizing such assistance under section 8(t) of the Act, HOPE VI vouchers,
			 mandatory and voluntary conversions, and tenant protection assistance including
			 replacement and relocation assistance or for project-based assistance to
			 prevent the displacement of unassisted elderly tenants currently residing in
			 section 202 properties financed between 1959 and 1974 that are refinanced
			 pursuant to Public Law 106–569, as amended, or
			 under the authority as provided under this Act: Provided, That
			 when a public housing development is submitted for demolition or disposition
			 under section 18 of the Act, the Secretary may provide section 8 rental
			 assistance when the units pose an imminent health and safety risk to residents:
			 Provided further, That the Secretary may only provide
			 replacement vouchers for units that were occupied within the previous 24 months
			 that cease to be available as assisted housing, subject only to the
			 availability of funds: Provided further, That of the amounts
			 made available under this paragraph, $10,000,000 may be available to provide
			 tenant protection assistance, not otherwise provided under this paragraph, to
			 residents residing in low-vacancy areas and who may have to pay rents greater
			 than 30 percent of household income, as the result of (1) the maturity of a
			 HUD-insured, HUD-held or section 202 loan that requires the permission of the
			 Secretary prior to loan prepayment; (2) the expiration of a rental assistance
			 contract for which the tenants are not eligible for enhanced voucher or tenant
			 protection assistance under existing law; or (3) the expiration of
			 affordability restrictions accompanying a mortgage or preservation program
			 administered by the Secretary: Provided further, That such
			 tenant protection assistance made available under the previous proviso may be
			 provided under the authority of section 8(t) or section 8(o)(13) of the United
			 States Housing Act of 1937 (42 U.S.C. 1437f(t)):
			 Provided further, That the Secretary shall issue guidance to
			 implement the previous provisos, including, but not limited to, requirements
			 for defining eligible at-risk households within 120 days of the enactment of
			 this Act;
				(3)$1,575,000,000 shall be for administrative
			 and other expenses of public housing agencies in administering the section 8
			 tenant-based rental assistance program, of which up to $50,000,000 shall be
			 available to the Secretary to allocate to public housing agencies that need
			 additional funds to administer their section 8 programs, including fees
			 associated with section 8 tenant protection rental assistance, the
			 administration of disaster-related vouchers, Veterans Affairs Supportive
			 Housing vouchers, and other special purpose incremental vouchers:
			 Provided, That no less than $1,525,000,000 of the amount
			 provided in this paragraph shall be allocated to public housing agencies for
			 the calendar year 2013 funding cycle based on section 8(q) of the Act (and
			 related Appropriation Act provisions) as in effect immediately before the
			 enactment of the Quality Housing and Work Responsibility Act of 1998
			 (Public Law 105–276): Provided further, That if the
			 amounts made available under this paragraph are insufficient to pay the amounts
			 determined under the previous proviso, the Secretary may decrease the amounts
			 allocated to agencies by a uniform percentage applicable to all agencies
			 receiving funding under this paragraph or may, to the extent necessary to
			 provide full payment of amounts determined under the previous proviso, utilize
			 unobligated balances, including recaptures and carryovers, remaining from funds
			 appropriated to the Department of Housing and Urban Development under this
			 heading from prior fiscal years, notwithstanding the purposes for which such
			 amounts were appropriated: Provided further, That all public
			 housing agencies participating in the MTW demonstration shall be funded
			 pursuant to their MTW agreements, and shall be subject to the same uniform
			 percentage decrease as under the previous proviso: Provided
			 further, That amounts provided under this paragraph shall be only for
			 activities related to the provision of tenant-based rental assistance
			 authorized under section 8, including related development activities;
				(4)$60,000,000 shall be available for family
			 self-sufficiency coordinators under section 23 of the Act;
				(5)$111,335,000 for the renewal of
			 tenant-based assistance contracts under section 811 of the Cranston-Gonzalez
			 National Affordable Housing Act (42 U.S.C. 8013), including
			 necessary administrative expenses;
				(6)$75,000,000 for incremental rental voucher
			 assistance for use through a supported housing program administered in
			 conjunction with the Department of Veterans Affairs as authorized under section
			 8(o)(19) of the United States Housing Act of 1937: Provided,
			 That the Secretary of Housing and Urban Development shall make such funding
			 available, notwithstanding section 204 (competition provision) of this title,
			 to public housing agencies that partner with eligible VA Medical Centers or
			 other entities as designated by the Secretary of the Department of Veterans
			 Affairs, based on geographical need for such assistance as identified by the
			 Secretary of the Department of Veterans Affairs, public housing agency
			 administrative performance, and other factors as specified by the Secretary of
			 Housing and Urban Development in consultation with the Secretary of the
			 Department of Veterans Affairs: Provided further, That the
			 Secretary of Housing and Urban Development may waive, or specify alternative
			 requirements for (in consultation with the Secretary of the Department of
			 Veterans Affairs), any provision of any statute or regulation that the
			 Secretary of Housing and Urban Development administers in connection with the
			 use of funds made available under this paragraph (except for requirements
			 related to fair housing, nondiscrimination, labor standards, and the
			 environment), upon a finding by the Secretary that any such waivers or
			 alternative requirements are necessary for the effective delivery and
			 administration of such voucher assistance: Provided further,
			 That assistance made available under this paragraph shall continue to remain
			 available for homeless veterans upon turn-over; and
				(7)The Secretary
			 shall separately track all special purpose vouchers funded under this
			 heading.
				Housing certificate
		  fund
			(rescission)Unobligated balances, including recaptures
		  and carryover, remaining from funds appropriated to the Department of Housing
		  and Urban Development under this heading, the heading, Annual
		  Contributions for Assisted Housing, and the heading
		  Project-Based Rental Assistance, for fiscal year 2013 and prior
		  years may be used for renewal of or amendments to section 8 project-based
		  contracts and for performance-based contract administrators, notwithstanding
		  the purposes for which such funds were appropriated: Provided,
		  That any obligated balances of contract authority from fiscal year 1974 and
		  prior that have been terminated shall be rescinded: Provided
		  further, That amounts previously recaptured, or recaptured during the
		  current fiscal year, from section 8 project-based contracts from source years
		  fiscal year 1975 through fiscal year 1987 are hereby rescinded, and an amount
		  of additional new budget authority, equivalent to the amount permanently
		  cancelled is hereby appropriated, to remain available until expended, for the
		  purposes set forth under this heading, in addition to amounts otherwise
		  available.
			Public
		  housing capital fundFor the
		  Public Housing Capital Fund Program to carry out capital and management
		  activities for public housing agencies, as authorized under section 9 of the
		  United States Housing Act of 1937 (42 U.S.C. 1437g)
		  (the Act) $1,985,000,000, to remain available until September
		  30, 2016: Provided, That notwithstanding any other provision
		  of law or regulation, during fiscal year 2013 the Secretary of Housing and
		  Urban Development may not delegate to any Department official other than the
		  Deputy Secretary and the Assistant Secretary for Public and Indian Housing any
		  authority under paragraph (2) of section 9(j) regarding the extension of the
		  time periods under such section: Provided further, That for
		  purposes of such section 9(j), the term obligate means, with
		  respect to amounts, that the amounts are subject to a binding agreement that
		  will result in outlays, immediately or in the future: Provided
		  further, That up to $15,345,000 shall be to support the ongoing Public
		  Housing Financial and Physical Assessment activities of the Real Estate
		  Assessment Center (REAC): Provided further, That of the total
		  amount provided under this heading, not to exceed $20,000,000 shall be
		  available for the Secretary to make grants, notwithstanding section 204 of this
		  Act, to public housing agencies for emergency capital needs including safety
		  and security measures necessary to address crime and drug-related activity as
		  well as needs resulting from unforeseen or unpreventable emergencies and
		  natural disasters excluding Presidentially declared emergencies and natural
		  disasters under the Robert T. Stafford Disaster Relief and Emergency Act
		  (42 U.S.C. 5121 et
		  seq.) occurring in fiscal year 2013: Provided
		  further, That of the total amount provided under this heading
		  $50,000,000 shall be for supportive services, service coordinator and
		  congregate services as authorized by section 34 of the Act (42 U.S.C.
		  1437z–6) and the Native American Housing Assistance and
		  Self-Determination Act of 1996 (25 U.S.C. 4101 et seq.):
		  Provided further, That of the total amount provided under this
		  heading, up to $5,000,000 is to support the costs of administrative and
		  judicial receiverships: Provided further, That from the funds
		  made available under this heading, the Secretary shall provide bonus awards in
		  fiscal year 2013 to public housing agencies that are designated high
		  performers.
			Public
		  housing operating fundFor
		  2013 payments to public housing agencies for the operation and management of
		  public housing, as authorized by section 9(e) of the United States Housing Act
		  of 1937 (42 U.S.C.
		  1437g(e)), $4,524,000,000: Provided, That in
		  determining public housing agencies', including Moving to Work agencies',
		  calendar year 2013 funding allocations under this heading, the Secretary may,
		  contingent on authorization, take into account the impact of changes in minimum
		  rents, flat rents, and medical expense thresholds on public housing agencies'
		  formula income levels.
			Native
		  american housing block grantsFor the Native American Housing Block Grants
		  program, as authorized under title I of the Native American Housing Assistance
		  and Self-Determination Act of 1996 (NAHASDA) (25 U.S.C. 4111 et seq.),
		  $650,000,000, to remain available until September 30, 2017:
		  Provided, That, notwithstanding the Native American Housing
		  Assistance and Self-Determination Act of 1996, to determine the amount of the
		  allocation under title I of such Act for each Indian tribe, the Secretary shall
		  apply the formula under section 302 of such Act with the need component based
		  on single-race census data and with the need component based on multi-race
		  census data, and the amount of the allocation for each Indian tribe shall be
		  the greater of the two resulting allocation amounts: Provided
		  further, That of the amounts made available under this heading,
		  $2,000,000 shall be contracted for assistance for national or regional
		  organizations representing Native American housing interests for providing
		  training and technical assistance to Indian housing authorities and tribally
		  designated housing entities: Provided further, That of the
		  amount provided under this heading, $2,000,000 shall be made available for the
		  cost of guaranteed notes and other obligations, as authorized by title VI of
		  NAHASDA: Provided further, That such costs, including the
		  costs of modifying such notes and other obligations, shall be as defined in
		  section 502 of the Congressional Budget Act of 1974, as amended:
		  Provided further, That these funds are available to subsidize
		  the total principal amount of any notes and other obligations, any part of
		  which is to be guaranteed, not to exceed $20,000,000: Provided
		  further, That the Department will notify grantees of their formula
		  allocation within 60 days of enactment of this
		  Act.
			Indian
		  housing loan guarantee fund program accountFor the cost of guaranteed loans, as
		  authorized by section 184 of the Housing and Community Development Act of 1992
		  (12 U.S.C.
		  1715z–13a), $6,000,000, to remain available until expended:
		  Provided, That such costs, including the costs of modifying
		  such loans, shall be as defined in section 502 of the Congressional Budget Act
		  of 1974: Provided further, That these funds are available to
		  subsidize total loan principal, any part of which is to be guaranteed, up to
		  $633,000,000: Provided further, That up to $750,000 of this
		  amount may be used for administrative contract expenses including management
		  processes and systems to carry out the loan guarantee
		  program.
			Community planning and
		  development
			Housing
		  opportunities for persons with aids
			For carrying out the Housing Opportunities
		  for Persons with AIDS program, as authorized by the AIDS Housing Opportunity
		  Act (42 U.S.C.
		  12901 et seq.), $330,000,000 (increased by $2,000,000), to
		  remain available until September 30, 2014, except that amounts allocated
		  pursuant to section 854(c)(3) of such Act shall remain available until
		  September 30, 2015: Provided, That the Secretary shall renew
		  all expiring contracts for permanent supportive housing that were funded under
		  section 854(c)(3) of such Act that meet all program requirements before
		  awarding funds for new contracts and activities authorized under this section:
		  Provided further, That the Department shall notify grantees of
		  their formula allocation within 60 days of enactment of this
		  Act.
			Community
		  development fund
			For assistance to units of State and local
		  government, and to other entities, for economic and community development
		  activities, and for other purposes, $3,404,000,000, to remain available until
		  September 30, 2015, unless otherwise specified: Provided, That
		  of the total amount provided, $3,344,000,000 is for carrying out the community
		  development block grant program under title I of the Housing and Community
		  Development Act of 1974, as amended (the Act herein)
		  (42 U.S.C. 5301 et
		  seq.): Provided further, That unless
		  explicitly provided for under this heading, not to exceed 20 percent of any
		  grant made with funds appropriated under this heading shall be expended for
		  planning and management development and administration: Provided
		  further, That $60,000,000 shall be for grants to Indian tribes
		  notwithstanding section 106(a)(1) of such Act, of which, notwithstanding any
		  other provision of law (including section 204 of this Act), up to $3,960,000
		  may be used for emergencies that constitute imminent threats to health and
		  safety: Provided further, That none of the funds made
		  available under this heading may be used for grants for the Economic
		  Development Initiative (EDI) or Neighborhood Initiatives
		  activities, Rural Innovation Fund, or for grants pursuant to section 107 of the
		  Housing and Community Development Act of 1974 (42 U.S.C. 5307): Provided
		  further, That the Department shall notify grantees of their formula
		  allocation within 60 days of enactment of this
		  Act.
			Community
		  development loan guarantees program accountFor the cost of guaranteed loans,
		  $6,000,000, to remain available until September 30, 2014, as authorized by
		  section 108 of the Housing and Community Development Act of 1974
		  (42 U.S.C.
		  5308): Provided, That such costs, including
		  the cost of modifying such loans, shall be as defined in section 502 of the
		  Congressional Budget Act of 1974: Provided further, That these
		  funds are available to subsidize total loan principal, any part of which is to
		  be guaranteed, not to exceed $244,000,000, notwithstanding any aggregate
		  limitation on outstanding obligations guaranteed in section 108(k) of the
		  Housing and Community Development Act of 1974, as
		  amended.
			Home
		  investment partnerships program
			For the HOME investment partnerships
		  program, as authorized under title II of the Cranston-Gonzalez National
		  Affordable Housing Act, as amended, $1,200,000,000, to remain available until
		  September 30, 2015: Provided, That notwithstanding the amount
		  made available under this heading, the threshold reduction requirements in
		  sections 216(10) and 217(b)(4) of such Act shall not apply to allocation of
		  such amount: Provided further, That funds made available under
		  this heading used for projects not completed within 4 years of the commitment
		  date, as determined by a signature of each party to the agreement, shall be
		  repaid: Provided further, That the Secretary may extend the
		  deadline for 1 year if the Secretary determines that the failure to complete
		  the project is beyond the control of the participating jurisdiction:
		  Provided further, That no funds provided under this heading
		  may be committed to any project included as part of a participating
		  jurisdiction's plan under section 105(b), unless each participating
		  jurisdiction certifies that it has conducted an underwriting review, assessed
		  developer capacity and fiscal soundness, and examined neighborhood market
		  conditions to ensure adequate need for each project: Provided
		  further, That any homeownership units funded under this heading which
		  cannot be sold to an eligible homeowner within 6 months of project completion
		  shall be rented to an eligible tenant: Provided further, That
		  no funds provided under this heading may be awarded for development activities
		  to a community housing development organization that cannot demonstrate that it
		  has staff with demonstrated development experience: Provided
		  further, That funds provided in prior appropriations Acts for
		  technical assistance, that were made available for Community Housing
		  Development Organizations technical assistance, and that still remain
		  available, may be used for HOME technical assistance notwithstanding the
		  purposes for which such amounts were appropriated: Provided
		  further, That the Department shall notify grantees of their formula
		  allocation within 60 days of enactment of this
		  Act.
			Self-help
		  and assisted homeownership opportunity programFor the Self-Help and Assisted Homeownership
		  Opportunity Program, as authorized under section 11 of the Housing Opportunity
		  Program Extension Act of 1996, as amended, $60,000,000, to remain available
		  until September 30, 2015: Provided, That of the total amount
		  provided under this heading, $20,000,000 shall be made available to the
		  Self-Help and Assisted Homeownership Opportunity Program as authorized under
		  section 11 of the Housing Opportunity Program Extension Act of 1996, as
		  amended: Provided further, That $35,000,000 shall be made
		  available for the second, third and fourth capacity building activities
		  authorized under section 4(a) of the HUD Demonstration Act of 1993
		  (42 U.S.C.
		  9816 note), of which not less than $5,000,000 may be made
		  available for rural capacity-building activities: Provided
		  further, That $5,000,000 shall be made available for capacity-building
		  activities for national organizations with expertise in rural housing,
		  including experience working with rural housing organizations, local
		  governments, and Indian tribes: Provided further, That no
		  funds made available for capacity building activities under this heading in
		  this Act or any prior Act may be set-aside, reserved, or awarded in connection
		  with the Department’s demand-response initiative, described in section
		  V(A)(3)(d) of the Notices of Funding Availability for fiscal years 2010, 2011,
		  and 2012: Provided further, That notwithstanding any
		  requirement in any Notice of Funding Availability, grant application, grant
		  agreement, or work plan, any unexpended amounts provided under this heading for
		  capacity building activities in fiscal years 2010, 2011, 2012, and 2013 may not
		  be used in connection with such demand-response initiative or any similar
		  initiative, unless a grantee, in its sole discretion, decides to undertake or
		  continue such a project: Provided further, That prior to
		  undertaking, or asking others to undertake, any further demand-response or
		  similar place-based initiatives, the Department shall submit for Congressional
		  approval in its operating plan and budget proposal a detailed justification of
		  such initiative, including how it fits within the Department’s overall capacity
		  building efforts, why it is consistent with authorizing legislation, and how
		  the Department plans to implement it effectively.
			Homeless
		  assistance grants
			(including
		  transfer of funds)For the
		  emergency solutions grants program as authorized under subtitle B of title IV
		  of the McKinney-Vento Homeless Assistance Act, as amended; the continuum of
		  care program as authorized under subtitle C of title IV of such Act; and the
		  rural housing stability assistance program as authorized under subtitle D of
		  title IV of such Act, $2,000,000,000 (increased by $5,000,000), of which
		  $1,995,000,000 (increased by $5,000,000) shall remain available until September
		  30, 2015, and of which $5,000,000 shall remain available until expended for
		  project-based rental assistance with rehabilitation projects with 10-year grant
		  terms and any rental assistance amounts that are recaptured under such
		  continuum of care program shall remain available until expended:
		  Provided, That not less than $286,000,000 of the funds
		  appropriated under this heading shall be available for such emergency solutions
		  grants program: Provided further, That not less than
		  $1,650,000,000 (increased by $5,000,000) of the funds appropriated under this
		  heading shall be available for such continuum of care and rural housing
		  stability assistance programs: Provided further, That up to
		  $6,000,000 of the funds appropriated under this heading shall be available for
		  the national homeless data analysis project: Provided further,
		  That all funds awarded for supportive services under the continuum of care
		  program and the rural housing stability assistance program shall be matched by
		  not less than 25 percent in cash or in kind by each grantee: Provided
		  further, That for all match requirements applicable to funds made
		  available under this heading for this fiscal year and prior years, a grantee
		  may use (or could have used) as a source of match funds other funds
		  administered by the Secretary and other Federal agencies unless there is (or
		  was) a specific statutory prohibition on any such use of any such funds:
		  Provided further, That all awards of assistance under this
		  heading shall be required to coordinate and integrate homeless programs with
		  other mainstream health, social services, and employment programs for which
		  homeless populations may be eligible, including Medicaid, State Children's
		  Health Insurance Program, Temporary Assistance for Needy Families, Food Stamps,
		  and services funding through the Mental Health and Substance Abuse Block Grant,
		  Workforce Investment Act, and the Welfare-to-Work grant program:
		  Provided further, That all balances for Shelter Plus Care
		  renewals previously funded from the Shelter Plus Care Renewal account and
		  transferred to this account shall be available, if recaptured, for continuum of
		  care renewals in fiscal year 2013: Provided further, That the
		  Department shall notify grantees of their formula allocation from amounts
		  allocated (which may represent initial or final amounts allocated) for the
		  emergency solutions grant program within 60 days of enactment of this
		  Act.
			Housing
		  programs
			Project-based rental
		  assistanceFor activities and
		  assistance for the provision of project-based subsidy contracts under the
		  United States Housing Act of 1937 (42 U.S.C. 1437 et
		  seq.) (the Act), not otherwise provided for,
		  $8,300,400,000, to remain available until expended, shall be available on
		  October 1, 2012 (in addition to the $400,000,000 previously appropriated under
		  this heading that became available October 1, 2012), and $400,000,000, to
		  remain available until expended, shall be available on October 1, 2013:
		  Provided, That the amounts made available under this heading
		  shall be available for expiring or terminating section 8 project-based subsidy
		  contracts (including section 8 moderate rehabilitation contracts), for
		  amendments to section 8 project-based subsidy contracts (including section 8
		  moderate rehabilitation contracts), for contracts entered into pursuant to
		  section 441 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11401),
		  for renewal of section 8 contracts for units in projects that are subject to
		  approved plans of action under the Emergency Low Income Housing Preservation
		  Act of 1987 or the Low-Income Housing Preservation and Resident Homeownership
		  Act of 1990, and for administrative and other expenses associated with
		  project-based activities and assistance funded under this paragraph:
		  Provided further, That of the total amounts provided under
		  this heading, not to exceed $260,000,000 shall be available for
		  performance-based contract administrators for section 8 project-based
		  assistance: Provided further, That the Secretary of Housing
		  and Urban Development may also use such amounts in the previous proviso for
		  performance-based contract administrators for the administration of: interest
		  reduction payments pursuant to section 236(a) of the National Housing Act
		  (12 U.S.C.
		  1715z–1(a)); rent supplement payments pursuant to section 101
		  of the Housing and Urban Development Act of 1965 (12 U.S.C. 1701s);
		  section 236(f)(2) rental assistance payments (12 U.S.C. 1715z–1(f)(2));
		  project rental assistance contracts for the elderly under section 202(c)(2) of
		  the Housing Act of 1959 (12 U.S.C. 1701q(c)(2)); project
		  rental assistance contracts for supportive housing for persons with
		  disabilities under section 811(d)(2) of the Cranston-Gonzalez National
		  Affordable Housing Act (42 U.S.C. 8013(d)(2)); project
		  assistance contracts pursuant to section 202(h) of the Housing Act of 1959
		  (Public Law 86–372; 73 Stat. 667); and loans under section 202 of the
		  Housing Act of 1959 (Public Law 86–372; 73 Stat. 667):
		  Provided further, That amounts recaptured under this heading,
		  the heading Annual Contributions for Assisted Housing, or the
		  heading Housing Certificate Fund may be used for renewals of or
		  amendments to section 8 project-based contracts or for performance-based
		  contract administrators, notwithstanding the purposes for which such amounts
		  were appropriated: Provided further, That, notwithstanding any
		  other provision of law, upon the request of the Secretary of Housing and Urban
		  Development, project funds that are held in residual receipts accounts for any
		  project subject to a section 8 project-based Housing Assistance Payments
		  contract that authorizes HUD to require that surplus project funds be deposited
		  in an interest-bearing residual receipts account and that are in excess of an
		  amount to be determined by the Secretary, shall be remitted to the Department
		  and deposited in this account, to be available until expended: Provided
		  further, That amounts deposited pursuant to the previous proviso shall
		  be available in addition to the amount otherwise provided by this heading for
		  uses authorized under this heading.
			Housing
		  for the elderlyFor capital
		  advances, including amendments to capital advance contracts for housing for the
		  elderly, as authorized by section 202 of the Housing Act of 1959, as amended,
		  and for project rental assistance for the elderly under section 202(c)(2) of
		  such Act, including amendments to contracts for such assistance and renewal of
		  expiring contracts for such assistance for up to a 1-year term, and for senior
		  preservation rental assistance contracts, as authorized by section 811(e) of
		  the American Housing and Economic Opportunity Act of 2000, as amended, and for
		  supportive services associated with the housing, $425,000,000 to remain
		  available until September 30, 2016: Provided, That of the
		  amount provided under this heading, up to $90,000,000 shall be for service
		  coordinators and the continuation of existing congregate service grants for
		  residents of assisted housing projects: Provided further, That
		  amounts under this heading shall be available for Real Estate Assessment Center
		  inspections and inspection-related activities associated with section 202
		  projects: Provided further, That the Secretary may waive the
		  provisions of section 202 governing the terms and conditions of project rental
		  assistance, except that the initial contract term for such assistance shall not
		  exceed 5 years in duration: Provided further, That,
		  notwithstanding any other provision of law, in this fiscal year and hereafter,
		  upon the request of the Secretary of Housing and Urban Development, project
		  funds that are held in residual receipts accounts for any project subject to a
		  section 202 Project Rental Assistance Contract that requires surplus project
		  funds to be deposited in an interest-bearing residual receipts account and be
		  remitted to the Secretary upon termination of the contract, shall be remitted
		  to the Secretary and deposited in this account upon termination of such
		  contract, to be available until expended for capital advances and other
		  eligible assistance for housing for the elderly, as authorized by section 202
		  of the Housing Act of 1959, as amended: Provided further, That
		  amounts deposited in this account pursuant to the previous proviso shall be
		  available in addition to the amounts otherwise provided by this heading for
		  uses authorized under this heading.
			Housing
		  for persons with disabilitiesFor amendments to capital advance contracts
		  for supportive housing for persons with disabilities, as authorized by section
		  811 of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 8013),
		  for project rental assistance for supportive housing for persons with
		  disabilities under section 811(d)(2) of such Act and for project assistance
		  contracts pursuant to section 202(h) of the Housing Act of 1959 (Public Law 86–372; 73 Stat. 667), including amendments to contracts for
		  such assistance and renewal of expiring contracts for such assistance for up to
		  a 1-year term, for project rental assistance to State housing finance agencies
		  and other appropriate entities as authorized under section 811(b)(3) of the
		  Cranston-Gonzalez National Housing Act, and for supportive services associated
		  with the housing for persons with disabilities as authorized by section
		  811(b)(1) of such Act, $165,000,000 to remain available until September 30,
		  2016: Provided, That amounts made available under this heading
		  shall be available for Real Estate Assessment Center inspections and
		  inspection-related activities associated with section 811
		  Projects.
			Housing counseling
		  assistanceFor contracts,
		  grants, and other assistance excluding loans, as authorized under section 106
		  of the Housing and Urban Development Act of 1968, as amended, $45,000,000,
		  including up to $2,500,000 for administrative contract services:
		  Provided, That grants made available from amounts provided
		  under this heading shall be awarded within 120 days of enactment of this Act:
		  Provided further, That funds shall be used for providing
		  counseling and advice to tenants and homeowners, both current and prospective,
		  with respect to property maintenance, financial management/literacy, and such
		  other matters as may be appropriate to assist them in improving their housing
		  conditions, meeting their financial needs, and fulfilling the responsibilities
		  of tenancy or homeownership; for program administration; and for housing
		  counselor training.
			Other
		  assisted housing programs
			Payment to
		  manufactured housing fees trust fundFor necessary expenses as authorized by the
		  National Manufactured Housing Construction and Safety Standards Act of 1974
		  (42 U.S.C. 5401 et
		  seq.), up to $4,000,000, to remain available until expended,
		  which is to be derived from the Manufactured Housing Fees Trust Fund:
		  Provided, That not to exceed the total amount appropriated
		  under this heading shall be available from the general fund of the Treasury to
		  the extent necessary to incur obligations and make expenditures pending the
		  receipt of collections to the Fund pursuant to section 620 of such Act:
		  Provided further, That the amount made available under this
		  heading from the general fund shall be reduced as such collections are received
		  during fiscal year 2013 so as to result in no fiscal year 2013 appropriation
		  from the general fund estimated and fees pursuant to such section 620 shall be
		  modified as necessary to ensure such a final fiscal year 2013 appropriation:
		  Provided further, That for the dispute resolution and
		  installation programs, the Secretary of Housing and Urban Development may
		  assess and collect fees from any program participant: Provided
		  further, That such collections shall be deposited into the Fund, and
		  the Secretary, as provided herein, may use such collections, as well as fees
		  collected under section 620, for necessary expenses of such Act:
		  Provided further, That, notwithstanding the requirements of
		  section 620 of such Act, the Secretary may carry out responsibilities of the
		  Secretary under such Act through the use of approved service providers that are
		  paid directly by the recipients of their
		  services.
			Federal housing
		  administration
			Mutual
		  mortgage insurance program account
			(including
		  transfers of funds)New
		  commitments to guarantee single family loans insured under the Mutual Mortgage
		  Insurance Fund shall not exceed $400,000,000,000, to remain available until
		  September 30, 2014: Provided, That during fiscal year 2013,
		  obligations to make direct loans to carry out the purposes of section 204(g) of
		  the National Housing Act, as amended, shall not exceed $50,000,000:
		  Provided further, That the foregoing amount in the previous
		  proviso shall be for loans to nonprofit and governmental entities in connection
		  with sales of single family real properties owned by the Secretary and formerly
		  insured under the Mutual Mortgage Insurance Fund. For administrative contract
		  expenses of the Federal Housing Administration, $215,000,000, to remain
		  available until September 30, 2014, of which up to $71,500,000 may be
		  transferred to and merged with the Working Capital Fund: Provided
		  further, That to the extent guaranteed loan commitments exceed
		  $200,000,000,000 on or before April 1, 2012, an additional $1,400 for
		  administrative contract expenses shall be available for each $1,000,000 in
		  additional guaranteed loan commitments (including a pro rata amount for any
		  amount below $1,000,000), but in no case shall funds made available by this
		  proviso exceed $30,000,000.
			General
		  and special risk program accountNew commitments to guarantee loans insured
		  under the General and Special Risk Insurance Funds, as authorized by sections
		  238 and 519 of the National Housing Act (12 U.S.C. 1715z–3 and 1735c), shall
		  not exceed $25,000,000,000 in total loan principal, any part of which is to be
		  guaranteed: Provided, That during fiscal year 2013, gross
		  obligations for the principal amount of direct loans, as authorized by sections
		  204(g), 207(l), 238, and 519(a) of the National Housing Act, shall not exceed
		  $20,000,000, which shall be for loans to nonprofit and governmental entities in
		  connection with the sale of single family real properties owned by the
		  Secretary and formerly insured under such Act.
			Government national mortgage
		  association
			Guarantees
		  of mortgage-backed securities loan guarantee program accountNew commitments to issue guarantees to carry
		  out the purposes of section 306 of the National Housing Act, as amended
		  (12 U.S.C.
		  1721(g)), shall not exceed $500,000,000,000, to remain
		  available until September 30, 2014: Provided, That $20,500,000
		  shall be available for necessary salaries and expenses of the Office of
		  Government National Mortgage Association: Provided further,
		  That to the extent that guaranteed loan commitments will and do exceed
		  $155,000,000,000 on or before April 1, 2013, an additional $100 for necessary
		  salaries and expenses shall be available until expended for each $1,000,000 in
		  additional guaranteed loan commitments (including a pro rata amount for any
		  amount below $1,000,000), but in no case shall funds made available by this
		  proviso exceed $3,000,000: Provided further, That receipts
		  from Commitment and Multiclass fees collected pursuant to title III of the
		  National Housing Act, as amended, shall be credited as offsetting collections
		  to this account.
			Policy development and
		  research
			Research
		  and technologyFor contracts,
		  grants, and necessary expenses of programs of research and studies relating to
		  housing and urban problems, not otherwise provided for, as authorized by title
		  V of the Housing and Urban Development Act of 1970 (12 U.S.C. 1701z–1 et
		  seq.), including carrying out the functions of the Secretary of
		  Housing and Urban Development under section 1(a)(1)(I) of Reorganization Plan
		  No. 2 of 1968, $52,000,000, to remain available until September 30, 2014:
		  Provided, That with respect to amounts made available under
		  this heading, notwithstanding section 204 of this title, the Secretary may
		  enter into cooperative agreements funded with philanthropic entities, other
		  Federal agencies, or State or local governments and their agencies for research
		  projects: Provided further, That with respect to the previous
		  proviso, such partners to the cooperative agreements must contribute at least a
		  50 percent match toward the cost of the project: Provided
		  further, That for non-competitive agreements entered into in
		  accordance with the previous two provisos, the Secretary of Housing and Urban
		  Development shall comply with section 2(b) of the Federal Funding
		  Accountability and Transparency Act of 2006 (Public Law 109–282, 31 U.S.C. note) in lieu of compliance with section
		  102(a)(4)(C) with respect to documentation of award
		  decisions.
			Fair housing and equal
		  opportunity
			Fair
		  housing activitiesFor
		  contracts, grants, and other assistance, not otherwise provided for, as
		  authorized by title VIII of the Civil Rights Act of 1968, as amended by the
		  Fair Housing Amendments Act of 1988, and section 561 of the Housing and
		  Community Development Act of 1987, as amended, $68,000,000, to remain available
		  until September 30, 2014, of which $42,500,000 shall be to carry out activities
		  pursuant to such section 561: Provided, That, notwithstanding
		  31 U.S.C.
		  3302, the Secretary may assess and collect fees to cover the
		  costs of the Fair Housing Training Academy, and may use such funds to provide
		  such training: Provided further, That no funds made available
		  under this heading shall be used to lobby the executive or legislative branches
		  of the Federal Government in connection with a specific contract, grant or
		  loan: Provided further, That, of the funds made available
		  under this heading, $300,000 shall be available to the Secretary of Housing and
		  Urban Development for the creation and promotion of translated materials and
		  other programs that support the assistance of persons with limited English
		  proficiency in utilizing the services provided by the Department of Housing and
		  Urban Development.
			Office of lead hazard control
		  and healthy homes
			Lead
		  hazard reductionFor the Lead
		  Hazard Reduction Program, as authorized by section 1011 of the Residential
		  Lead-Based Paint Hazard Reduction Act of 1992, $120,000,000, to remain
		  available until September 30, 2014: Provided, That up to
		  $10,000,000 of that amount shall be for the Healthy Homes Initiative, pursuant
		  to sections 501 and 502 of the Housing and Urban Development Act of 1970 that
		  shall include research, studies, testing, and demonstration efforts, including
		  education and outreach concerning lead-based paint poisoning and other
		  housing-related diseases and hazards: Provided further, That
		  for purposes of environmental review, pursuant to the National Environmental
		  Policy Act of 1969 (42 U.S.C. 4321 et seq.) and other
		  provisions of the law that further the purposes of such Act, a grant under the
		  Healthy Homes Initiative, Operation Lead Elimination Action Plan (LEAP), or the
		  Lead Technical Studies program under this heading or under prior appropriations
		  Acts for such purposes under this heading, shall be considered to be funds for
		  a special project for purposes of section 305(c) of the Multifamily Housing
		  Property Disposition Reform Act of 1994: Provided further,
		  That of the total amount made available under this heading, $45,000,000 shall
		  be made available on a competitive basis for areas with the highest lead paint
		  abatement needs: Provided further, That each recipient of
		  funds provided under the third proviso shall make a matching contribution in an
		  amount not less than 25 percent: Provided further, That each
		  applicant shall certify adequate capacity that is acceptable to the Secretary
		  to carry out the proposed use of funds pursuant to a notice of funding
		  availability: Provided further, That amounts made available
		  under this heading in this or prior appropriations Acts, and that still remain
		  available, may be used for any purpose under this heading notwithstanding the
		  purpose for which such amounts were appropriated if a program competition is
		  undersubscribed and there are other program competitions under this heading
		  that are oversubscribed.
			Management and
		  administration
			Working
		  capital fundFor additional
		  capital for the Working Capital Fund (42 U.S.C. 3535) for the development
		  of, modifications to, and infrastructure for Department-wide and
		  program-specific information technology systems, for the continuing operation
		  and maintenance of both Department-wide and program-specific information
		  systems, and for program-related maintenance activities, $175,000,000 (reduced
		  by $5,000,000), to remain available until September 30, 2014:
		  Provided, That any amounts transferred to this Fund under this
		  Act shall remain available until expended: Provided further,
		  That any amounts transferred to this Fund from amounts appropriated by
		  previously enacted appropriations Acts may be used for the purposes specified
		  under this Fund, in addition to any other information technology the purposes
		  for which such amounts were appropriated: Provided further,
		  That not more than 25 percent of the funds made available under this heading
		  for Development, Modernization and Enhancement, including development and
		  deployment of a Next Generation of Voucher Management System and development
		  and deployment of modernized Federal Housing Administration systems may be
		  obligated until the Secretary submits to the Committees on Appropriations a
		  plan for expenditure that—(A) identifies for each modernization project: (i)
		  the functional and performance capabilities to be delivered and the mission
		  benefits to be realized, (ii) the estimated life-cycle cost, and (iii) key
		  milestones to be met; (B) demonstrates that each modernization project is: (i)
		  compliant with the department's enterprise architecture, (ii) being managed in
		  accordance with applicable life-cycle management policies and guidance, (iii)
		  subject to the department's capital planning and investment control
		  requirements, and (iv) supported by an adequately staffed project office; and
		  (C) has been reviewed by the Government Accountability
		  Office.
			Office of
		  inspector generalFor
		  necessary salaries and expenses of the Office of Inspector General in carrying
		  out the Inspector General Act of 1978, as amended, $125,600,000:
		  Provided, That the Inspector General shall have independent
		  authority over all personnel issues within this
		  office.
			Transformation
		  initiativeFor necessary
		  expenses of research, evaluation, and program metrics activities; program
		  demonstrations; and technical assistance and capacity building, $50,000,000 to
		  remain available until September 30, 2015: Provided, That with
		  respect to amounts made available under this heading for research, evaluation
		  and program metrics or program demonstrations, notwithstanding section 204 of
		  this title, the Secretary may enter into cooperative agreements funded with
		  philanthropic entities, other Federal agencies, or State or local governments
		  and their agencies for research projects: Provided further,
		  That with respect to the previous proviso, such partners to the cooperative
		  agreements must contribute at least a 50 percent match toward the cost of the
		  project.
			General provisions—Department of
		  housing and urban development
			(including
		  transfer of funds)
			201.Fifty percent of
			 the amounts of budget authority, or in lieu thereof 50 percent of the cash
			 amounts associated with such budget authority, that are recaptured from
			 projects described in section 1012(a) of the Stewart B. McKinney Homeless
			 Assistance Amendments Act of 1988 (42 U.S.C. 1437
			 note) shall be rescinded or in the case of cash, shall be remitted to the
			 Treasury, and such amounts of budget authority or cash recaptured and not
			 rescinded or remitted to the Treasury shall be used by State housing finance
			 agencies or local governments or local housing agencies with projects approved
			 by the Secretary of Housing and Urban Development for which settlement occurred
			 after January 1, 1992, in accordance with such section. Notwithstanding the
			 previous sentence, the Secretary may award up to 15 percent of the budget
			 authority or cash recaptured and not rescinded or remitted to the Treasury to
			 provide project owners with incentives to refinance their project at a lower
			 interest rate.
			202.None of the
			 amounts made available under this Act may be used during fiscal year 2013 to
			 investigate or prosecute under the Fair Housing Act any otherwise lawful
			 activity engaged in by one or more persons, including the filing or maintaining
			 of a nonfrivolous legal action, that is engaged in solely for the purpose of
			 achieving or preventing action by a Government official or entity, or a court
			 of competent jurisdiction.
			203.Sections 203 and 209 of division C of
			 Public Law 112–55 (125 Stat. 693–694) shall apply during fiscal year 2013
			 as if such sections were included in this title, except that during such fiscal
			 year such sections shall be applied by substituting fiscal year
			 2013 for fiscal year 2011 and fiscal year
			 2012, each place such terms appear.
			204.Except as
			 explicitly provided in law, any grant, cooperative agreement or other
			 assistance made pursuant to title II of this Act shall be made on a competitive
			 basis and in accordance with section 102 of the Department of Housing and Urban
			 Development Reform Act of 1989 (42 U.S.C. 3545).
			205.Funds of the
			 Department of Housing and Urban Development subject to the Government
			 Corporation Control Act or section 402 of the Housing Act of 1950 shall be
			 available, without regard to the limitations on administrative expenses, for
			 legal services on a contract or fee basis, and for utilizing and making payment
			 for services and facilities of the Federal National Mortgage Association,
			 Government National Mortgage Association, Federal Home Loan Mortgage
			 Corporation, Federal Financing Bank, Federal Reserve banks or any member
			 thereof, Federal Home Loan banks, and any insured bank within the meaning of
			 the Federal Deposit Insurance Corporation Act, as amended (12 U.S.C.
			 1811–1).
			206.Unless otherwise provided for in this Act
			 or through a reprogramming of funds, no part of any appropriation for the
			 Department of Housing and Urban Development shall be available for any program,
			 project or activity in excess of amounts set forth in the budget estimates
			 submitted to Congress.
			207.Corporations and
			 agencies of the Department of Housing and Urban Development which are subject
			 to the Government Corporation Control Act are hereby authorized to make such
			 expenditures, within the limits of funds and borrowing authority available to
			 each such corporation or agency and in accordance with law, and to make such
			 contracts and commitments without regard to fiscal year limitations as provided
			 by section 104 of such Act as may be necessary in carrying out the programs set
			 forth in the budget for 2013 for such corporation or agency except as
			 hereinafter provided: Provided, That collections of these
			 corporations and agencies may be used for new loan or mortgage purchase
			 commitments only to the extent expressly provided for in this Act (unless such
			 loans are in support of other forms of assistance provided for in this or prior
			 appropriations Acts), except that this proviso shall not apply to the mortgage
			 insurance or guaranty operations of these corporations, or where loans or
			 mortgage purchases are necessary to protect the financial interest of the
			 United States Government.
			208.The Secretary of Housing and Urban
			 Development shall provide quarterly reports to the House and Senate Committees
			 on Appropriations regarding all uncommitted, unobligated, recaptured and excess
			 funds in each program and activity within the jurisdiction of the Department
			 and shall submit additional, updated budget information to these Committees
			 upon request.
			209.The President’s formal budget request for
			 fiscal year 2014, as well as the Department of Housing and Urban Development’s
			 congressional budget justifications to be submitted to the Committees on
			 Appropriations of the House of Representatives and the Senate, shall use the
			 identical account and sub-account structure provided under this Act.
			210.A
			 public housing agency or such other entity that administers Federal housing
			 assistance for the Housing Authority of the county of Los Angeles, California,
			 the States of Alaska, Iowa, and Mississippi shall not be required to include a
			 resident of public housing or a recipient of assistance provided under section
			 8 of the United States Housing Act of 1937 on the board of directors or a
			 similar governing board of such agency or entity as required under section
			 (2)(b) of such Act. Each public housing agency or other entity that administers
			 Federal housing assistance under section 8 for the Housing Authority of the
			 county of Los Angeles, California and the States of Alaska, Iowa and
			 Mississippi that chooses not to include a resident of public housing or a
			 recipient of section 8 assistance on the board of directors or a similar
			 governing board shall establish an advisory board of not less than six
			 residents of public housing or recipients of section 8 assistance to provide
			 advice and comment to the public housing agency or other administering entity
			 on issues related to public housing and section 8. Such advisory board shall
			 meet not less than quarterly.
			211.(a)Notwithstanding any other provision of law,
			 subject to the conditions listed in subsection (b), for fiscal years 2013 and
			 2014, the Secretary of Housing and Urban Development may authorize the transfer
			 of some or all project-based assistance, debt and statutorily required
			 low-income and very low-income use restrictions, associated with one or more
			 multifamily housing project to another multifamily housing project or
			 projects.
				(b)Phased
			 TransfersTransfers of project-based assistance under this
			 section may be done in phases to accommodate the financing and other
			 requirements related to rehabilitating or constructing the project or projects
			 to which the assistance is transferred, to ensure that such project or projects
			 meet the standards under section (c).
				(c)The transfer authorized in subsection (a)
			 is subject to the following conditions:
					(1)Number and
			 bedroom size of units
						(A)For occupied units
			 in the transferring project: the number of low-income and very low-income units
			 and the configuration (i.e. bedroom size) provided by the transferring project
			 shall be no less than when transferred to the receiving project or projects and
			 the net dollar amount of Federal assistance provided by the transferring
			 project shall remain the same in the receiving project or projects.
						(B)For unoccupied
			 units in the transferring project: the Secretary may authorize a reduction in
			 the number of dwelling units in the receiving project or projects to allow for
			 a reconfiguration of bedroom sizes to meet current market demands, as
			 determined by the Secretary and provided there is no increase in the
			 project-based section 8 budget authority.
						(2)The net dollar
			 amount of Federal assistance provided to the transferring project shall remain
			 the same as the receiving project or projects.
					(3)The transferring
			 project shall, as determined by the Secretary, be either physically obsolete or
			 economically nonviable.
					(4)The receiving
			 project or projects shall meet or exceed applicable physical standards
			 established by the Secretary.
					(5)The owner or
			 mortgagor of the transferring project shall notify and consult with the tenants
			 residing in the transferring project and provide a certification of approval by
			 all appropriate local governmental officials.
					(6)The tenants of the
			 transferring project who remain eligible for assistance to be provided by the
			 receiving project or projects shall not be required to vacate their units in
			 the transferring project or projects until new units in the receiving project
			 are available for occupancy.
					(7)The Secretary
			 determines that this transfer is in the best interest of the tenants.
					(8)If either the
			 transferring project or the receiving project or projects meets the condition
			 specified in subsection (d)(2)(A), any lien on the receiving project resulting
			 from additional financing obtained by the owner shall be subordinate to any
			 FHA-insured mortgage lien transferred to, or placed on, such project by the
			 Secretary, except that the Secretary may waive this requirement upon
			 determination that such a waiver is necessary to facilitate the financing of
			 acquisition, construction, and/or rehabilitation of the receiving project or
			 projects.
					(9)If the
			 transferring project meets the requirements of subsection (d)(2)(E), the owner
			 or mortgagor of the receiving project or projects shall execute and record
			 either a continuation of the existing use agreement or a new use agreement for
			 the project where, in either case, any use restrictions in such agreement are
			 of no lesser duration than the existing use restrictions.
					(10)The transfer does
			 not increase the cost (as defined in section 502 of the Congressional Budget
			 Act of 1974, as amended) of any FHA-insured mortgage, except to the extent that
			 appropriations are provided in advance for the amount of any such increased
			 cost.
					(d)For purposes of
			 this section—
					(1)the terms
			 low-income and very low-income shall have the
			 meanings provided by the statute and/or regulations governing the program under
			 which the project is insured or assisted;
					(2)the term
			 multifamily housing project means housing that meets one of the
			 following conditions—
						(A)housing that is
			 subject to a mortgage insured under the National Housing Act;
						(B)housing that has
			 project-based assistance attached to the structure including projects
			 undergoing mark to market debt restructuring under the Multifamily Assisted
			 Housing Reform and Affordability Housing Act;
						(C)housing that is
			 assisted under section 202 of the Housing Act of 1959 as amended by section 801
			 of the Cranston-Gonzales National Affordable Housing Act;
						(D)housing that is
			 assisted under section 202 of the Housing Act of 1959, as such section existed
			 before the enactment of the Cranston-Gonzales National Affordable Housing
			 Act;
						(E)housing that is
			 assisted under section 811 of the Cranston-Gonzales National Affordable Housing
			 Act; or
						(F)housing or vacant
			 land that is subject to a use agreement;
						(3)the term
			 project-based assistance means—
						(A)assistance
			 provided under section 8(b) of the United States Housing Act of 1937;
						(B)assistance for
			 housing constructed or substantially rehabilitated pursuant to assistance
			 provided under section 8(b)(2) of such Act (as such section existed immediately
			 before October 1, 1983);
						(C)rent supplement
			 payments under section 101 of the Housing and Urban Development Act of
			 1965;
						(D)interest reduction
			 payments under section 236 and/or additional assistance payments under section
			 236(f)(2) of the National Housing Act;
						(E)assistance
			 payments made under section 202(c)(2) of the Housing Act of 1959; and
						(F)assistance
			 payments made under section 811(d)(2) of the Housing Act of 1959;
						(4)the term
			 receiving project or projects means the multifamily housing
			 project or projects to which some or all of the project-based assistance, debt,
			 and statutorily required low-income and very low-income use restrictions are to
			 be transferred;
					(5)the term
			 transferring project means the multifamily housing project which
			 is transferring some or all of the project-based assistance, debt and the
			 statutorily required low-income and very low-income use restrictions to the
			 receiving project or projects; and
					(6)the term Secretary means the
			 Secretary of Housing and Urban Development.
					(e)The Secretary
			 shall publish by notice in the Federal Register the terms and conditions,
			 including criteria for HUD approval, of transfers pursuant to this section no
			 later than 30 days before the effective date of such notice.
				212.No funds provided under this title may be
			 used for an audit of the Government National Mortgage Association that makes
			 applicable requirements under the Federal Credit Reform Act of 1990
			 (2 U.S.C. 661 et
			 seq.).
			213.(a)No assistance shall be provided under
			 section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f)
			 to any individual who—
					(1)is enrolled as a student at an
			 institution of higher education (as defined under section 102 of the Higher
			 Education Act of 1965 (20 U.S.C. 1002));
					(2)is under 24 years of age;
					(3)is not a veteran;
					(4)is unmarried;
					(5)does not have a dependent
			 child;
					(6)is not a person with disabilities, as
			 such term is defined in section 3(b)(3)(E) of the United States Housing Act of
			 1937 (42 U.S.C.
			 1437a(b)(3)(E)) and was not receiving assistance under such
			 section 8 as of November 30, 2005; and
					(7)is not otherwise individually
			 eligible, or has parents who, individually or jointly, are not eligible, to
			 receive assistance under section 8 of the United States Housing Act of 1937
			 (42 U.S.C.
			 1437f).
					(b)For purposes of determining the
			 eligibility of a person to receive assistance under section 8 of the United
			 States Housing Act of 1937 (42 U.S.C. 1437f), any financial
			 assistance (in excess of amounts received for tuition and any other required
			 fees and charges) that an individual receives under the Higher Education Act of
			 1965 (20 U.S.C. 1001
			 et seq.), from private sources, or an institution of higher
			 education (as defined under the Higher Education Act of 1965 (20 U.S.C. 1002)),
			 shall be considered income to that individual, except for a person over the age
			 of 23 with dependent children.
				214.The funds made available for Native
			 Alaskans under the heading Native American Housing Block Grants
			 in title III of this Act shall be allocated to the same Native Alaskan housing
			 block grant recipients that received funds in fiscal year 2005.
			215.Notwithstanding the limitation in the first
			 sentence of section 255(g) of the National Housing Act (12 U.S.C. 1715z–g), the
			 Secretary of Housing and Urban Development may, until September 30, 2013,
			 insure and enter into commitments to insure mortgages under section 255(g) of
			 the National Housing Act (12 U.S.C. 1715z–20).
			216.Notwithstanding any other provision of law,
			 in fiscal year 2013, in managing and disposing of any multifamily property that
			 is owned or has a mortgage held by the Secretary of Housing and Urban
			 Development, and during the process of foreclosure on any property with a
			 contract for rental assistance payments under section 8 of the United States
			 Housing Act of 1937 or other Federal programs, the Secretary shall maintain any
			 rental assistance payments under section 8 of the United States Housing Act of
			 1937 and other programs that are attached to any dwelling units in the
			 property. To the extent the Secretary determines, in consultation with the
			 tenants and the local government, that such a multifamily property owned or
			 held by the Secretary is not feasible for continued rental assistance payments
			 under such section 8 or other programs, based on consideration of (1) the costs
			 of rehabilitating and operating the property and all available Federal, State,
			 and local resources, including rent adjustments under section 524 of the
			 Multifamily Assisted Housing Reform and Affordability Act of 1997
			 (MAHRAA) and (2) environmental conditions that cannot be
			 remedied in a cost-effective fashion, the Secretary may, in consultation with
			 the tenants of that property, contract for project-based rental assistance
			 payments with an owner or owners of other existing housing properties, or
			 provide other rental assistance. The Secretary shall also take appropriate
			 steps to ensure that project-based contracts remain in effect prior to
			 foreclosure, subject to the exercise of contractual abatement remedies to
			 assist relocation of tenants for imminent major threats to health and safety
			 after written notice to and informed consent of the affected tenants and use of
			 other available remedies, such as partial abatements or receivership. After
			 disposition of any multifamily property described under this section, the
			 contract and allowable rent levels on such properties shall be subject to the
			 requirements under section 524 of MAHRAA.
			217.The Secretary of Housing and Urban
			 Development shall report quarterly to the House of Representatives and Senate
			 Committees on Appropriations on HUD's use of all sole-source contracts,
			 including terms of the contracts, cost, and a substantive rationale for using a
			 sole-source contract.
			218.During fiscal year 2013, in the provision
			 of rental assistance under section 8(o) of the United States Housing Act of
			 1937 (42 U.S.C.
			 1437f(o)) in connection with a program to demonstrate the
			 economy and effectiveness of providing such assistance for use in assisted
			 living facilities that is carried out in the counties of the State of Michigan
			 notwithstanding paragraphs (3) and (18)(B)(iii) of such section 8(o), a family
			 residing in an assisted living facility in any such county, on behalf of which
			 a public housing agency provides assistance pursuant to section 8(o)(18) of
			 such Act, may be required, at the time the family initially receives such
			 assistance, to pay rent in an amount exceeding 40 percent of the monthly
			 adjusted income of the family by such a percentage or amount as the Secretary
			 of Housing and Urban Development determines to be appropriate.
			219.Notwithstanding any other provision of law,
			 the recipient of a grant under section 202b of the Housing Act of 1959
			 (12 U.S.C.
			 1701q) after December 26, 2000, in accordance with the
			 unnumbered paragraph at the end of section 202(b) of such Act, may, at its
			 option, establish a single-asset nonprofit entity to own the project and may
			 lend the grant funds to such entity, which may be a private nonprofit
			 organization described in section 831 of the American Homeownership and
			 Economic Opportunity Act of 2000.
			220.The amounts provided under the subheading
			 Program Account under the heading Community Development
			 Loan Guarantees may be used to guarantee, or make commitments to
			 guarantee, notes, or other obligations issued by any State on behalf of
			 non-entitlement communities in the State in accordance with the requirements of
			 section 108 of the Housing and Community Development Act of 1974:
			 Provided, That any State receiving such a guarantee or
			 commitment shall distribute all funds subject to such guarantee to the units of
			 general local government in non-entitlement areas that received the
			 commitment.
			221.Public housing agencies that own and
			 operate 400 or fewer public housing units may elect to be exempt from any asset
			 management requirement imposed by the Secretary of Housing and Urban
			 Development in connection with the operating fund rule:
			 Provided, That an agency seeking a discontinuance of a
			 reduction of subsidy under the operating fund formula shall not be exempt from
			 asset management requirements.
			222.With respect to the use of amounts provided
			 in this Act and in future Acts for the operation, capital improvement and
			 management of public housing as authorized by sections 9(d) and 9(e) of the
			 United States Housing Act of 1937 (42 U.S.C. 1437g(d)
			 and (e)), the Secretary shall not impose any requirement or guideline relating
			 to asset management that restricts or limits in any way the use of capital
			 funds for central office costs pursuant to section 9(g)(1) or 9(g)(2) of the
			 United States Housing Act of 1937 (42 U.S.C.
			 1437g(g)(1), (2)): Provided, That a public
			 housing agency may not use capital funds authorized under section 9(d) for
			 activities that are eligible under section 9(e) for assistance with amounts
			 from the operating fund in excess of the amounts permitted under section
			 9(g)(1) or 9(g)(2).
			223.No official or employee of the Department
			 of Housing and Urban Development shall be designated as an allotment holder
			 unless the Office of the Chief Financial Officer has determined that such
			 allotment holder has implemented an adequate system of funds control and has
			 received training in funds control procedures and directives. The Chief
			 Financial Officer shall ensure that, not later than 90 days after the date of
			 enactment of this Act, a trained allotment holder shall be designated for each
			 HUD subaccount under the heading Administration, Operations, and
			 Management as well as each account receiving appropriations for
			 Program Office Salaries and Expenses within the Department of
			 Housing and Urban Development.
			224.Payment of attorney fees in program-related
			 litigation must be paid from individual program office personnel benefits and
			 compensation funding. The annual budget submission for program office personnel
			 benefit and compensation funding must include program-related litigation costs
			 for attorney fees as a separate line item request.
			225.The Secretary of the Department of Housing
			 and Urban Development shall for fiscal year 2013 and subsequent fiscal years,
			 notify the public through the Federal Register and other means, as determined
			 appropriate, of the issuance of a notice of the availability of assistance or
			 notice of funding availability (NOFA) for any program or discretionary fund
			 administered by the Secretary that is to be competitively awarded.
			 Notwithstanding any other provision of law, for fiscal year 2013 and subsequent
			 fiscal years, the Secretary may make the NOFA available only on the Internet at
			 the appropriate Government Web site or through other electronic media, as
			 determined by the Secretary.
			226.The Secretary of the Department of Housing
			 and Urban Development is authorized to transfer up to 5 percent or $5,000,000,
			 whichever is less, of the funds appropriated for any office funded under the
			 heading Administration, Operations, and Management to any other
			 office funded under such heading: Provided, That no
			 appropriation for any office funded under the heading Administration,
			 Operations, and Management shall be increased or decreased by more than
			 5 percent or $5,000,000, whichever is less, without prior written approval of
			 the House and Senate Committees on Appropriations: Provided
			 further, That the Secretary is authorized to transfer up to 5 percent
			 or $5,000,000, whichever is less, of the funds appropriated for any account
			 funded under the general heading Program Office Salaries and
			 Expenses to any other account funded under such heading:
			 Provided further, That no appropriation for any account funded
			 under the general heading Program Office Salaries and Expenses
			 shall be increased or decreased by more than 5 percent or $5,000,000, whichever
			 is less, without prior written approval of the House and Senate Committees on
			 Appropriations: Provided further, That the Secretary may
			 transfer funds made available for salaries and expenses between any office
			 funded under the heading Administration, Operations, and
			 Management and any account funded under the general heading
			 Program Office Salaries and Expenses, but only with the prior
			 written approval of the House and Senate Committees on Appropriations.
			227.The Disaster Housing Assistance Programs,
			 administered by the Department of Housing and Urban Development, shall be
			 considered a program of the Department of Housing and Urban
			 Development under section 904 of the McKinney Act for the purpose of
			 income verifications and matching.
			228.None of the funds made available by this
			 Act, or any other Act, for purposes authorized under section 8 (only with
			 respect to the tenant-based rental assistance program) and section 9 of the
			 United States Housing Act of 1937 (42 U.S.C. 1437 et
			 seq.) may be used by any public housing agency for any amount
			 of salary, for the chief executive officer of which, or any other official or
			 employee of which, that exceeds the annual rate of basic pay payable for a
			 position at level IV of the Executive Schedule at any time during any public
			 housing agency fiscal year 2013.
			229.Paragraph (1) of section 242(i) of the
			 National Housing Act (12 U.S.C. 1715z–7(i)(1)) is
			 amended by striking July 31, 2011 and inserting July 31,
			 2016.
			230.Subsection (d) of section 184 of the
			 Housing and Community Development Act of 1992 (12 U.S.C. 1715z–13a) is
			 amended to read as follows:
				
					(d)Guarantee
				feeThe Secretary shall
				establish and collect, at the time of issuance of the guarantee, a fee for the
				guarantee of loans under this section, in an amount not exceeding 3 percent of
				the principal obligation of the loan. The Secretary may also establish and
				collect annual premium payments in an amount not exceeding 1 percent of the
				remaining guaranteed balance (excluding the portion of the remaining balance
				attributable to the fee collected at the time of issuance of the guarantee).
				The Secretary shall establish the amount of the fees and premiums by publishing
				a notice in the Federal Register. The Secretary shall deposit any fees and
				premiums collected under this subsection in the Indian Housing Loan Guarantee
				Fund established under subsection
				(i).
					.
			231.(a)Subsection (b) of section 225 of the
			 Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 12755)
			 is amended by inserting at the end the following sentence: Such 30 day
			 waiting period is not required if the grounds for the termination or refusal to
			 renew involve a direct threat to the safety of the tenants or employees of the
			 housing, or an imminent and serious threat to the property (and the termination
			 or refusal to renew is in accordance with the requirements of State or local
			 law)..
				(b)Section 231 of the
			 Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 12771)
			 is amended—
					(1)in subsection (b) by striking
			 make such funds available by direct reallocation and all that
			 follows through were recaptured and inserting reallocate
			 the funds by formula in accordance with section 217(d) of this Act
			 (42 U.S.C.
			 12747(d)); and
					(2)by striking
			 subsection (c).
					232.Notwithstanding Section 24(o) of the United
			 States Housing Act of 1937 (42 U.S.C. 1437v(o)), amounts made
			 available in prior appropriations Acts under the heading Revitalization
			 of Severely Distressed Public Housing (HOPE VI) or under the heading
			 Choice Neighborhoods Initiative may continue to be provided as
			 assistance pursuant to such Section 24.
			233.The proviso under the Community
			 Development Fund heading in Public Laws 109–148, 109–234, 110–252, and
			 110–329 which requires the Secretary to establish procedures to prevent
			 duplication of benefits and to report to the Committees on Appropriations on
			 all steps to prevent fraud and abuse is amended by striking
			 quarterly and inserting annually.
			234.Title II of division K of
			 Public Law 110–161 is amended by striking the item related to
			 Flexible Subsidy Fund.
				This title may be cited as the
		  Department of Housing and Urban
		  Development Appropriations Act,
		  2013.
				IIIRelated
			 agencies
			Access
		  board
			Salaries
		  and expensesFor expenses
		  necessary for the Access Board, as authorized by section 502 of the
		  Rehabilitation Act of 1973, as amended, $7,400,000: Provided,
		  That, notwithstanding any other provision of law, there may be credited to this
		  appropriation funds received for publications and training
		  expenses.
			Federal maritime
		  commission
			Salaries
		  and expensesFor necessary
		  expenses of the Federal Maritime Commission as authorized by section 201(d) of
		  the Merchant Marine Act, 1936, as amended (46 U.S.C. 307), including services
		  as authorized by 5
		  U.S.C. 3109; hire of passenger motor vehicles as authorized by
		  31 U.S.C.
		  1343(b); and uniforms or allowances therefore, as authorized by
		  5 U.S.C.
		  5901–5902, $25,000,000: Provided, That not to
		  exceed $2,000 shall be available for official reception and representation
		  expenses.
			National railroad passenger
		  corporation office of inspector general
			Salaries
		  and expensesFor necessary
		  expenses of the Office of Inspector General for the National Railroad Passenger
		  Corporation to carry out the provisions of the Inspector General Act of 1978,
		  as amended, $25,000,000: Provided, That the Inspector General
		  shall have all necessary authority, in carrying out the duties specified in the
		  Inspector General Act, as amended (5 U.S.C. App. 3), to
		  investigate allegations of fraud, including false statements to the government
		  (18 U.S.C.
		  1001), by any person or entity that is subject to regulation by
		  the National Railroad Passenger Corporation: Provided further,
		  That the Inspector General may enter into contracts and other arrangements for
		  audits, studies, analyses, and other services with public agencies and with
		  private persons, subject to the applicable laws and regulations that govern the
		  obtaining of such services within the National Railroad Passenger Corporation:
		  Provided further, That the Inspector General may select,
		  appoint, and employ such officers and employees as may be necessary for
		  carrying out the functions, powers, and duties of the Office of Inspector
		  General, subject to the applicable laws and regulations that govern such
		  selections, appointments, and employment within Amtrak: Provided
		  further, That concurrent with the President's budget request for
		  fiscal year 2014, the Inspector General shall submit to the House and Senate
		  Committees on Appropriations a budget request for fiscal year 2014 in similar
		  format and substance to those submitted by executive agencies of the Federal
		  Government.
			National transportation safety
		  board
			Salaries
		  and expensesFor necessary
		  expenses of the National Transportation Safety Board, including hire of
		  passenger motor vehicles and aircraft; services as authorized by
		  5 U.S.C.
		  3109, but at rates for individuals not to exceed the per diem
		  rate equivalent to the rate for a GS–15; uniforms, or allowances therefor, as
		  authorized by law (5
		  U.S.C. 5901–5902), $102,400,000, of which not to exceed $2,000
		  may be used for official reception and representation expenses. The amounts
		  made available to the National Transportation Safety Board in this Act include
		  amounts necessary to make lease payments on an obligation incurred in fiscal
		  year 2001 for a capital lease.
			Neighborhood reinvestment
		  corporation
			Payment to
		  the neighborhood reinvestment corporationFor payment to the Neighborhood Reinvestment
		  Corporation for use in neighborhood reinvestment activities, as authorized by
		  the Neighborhood Reinvestment Corporation Act (42 U.S.C. 8101–8107), $145,300,000:
		  Provided, That in addition, $80,000,000 shall be made
		  available until expended to the Neighborhood Reinvestment Corporation for
		  mortgage foreclosure mitigation activities, under the following terms and
		  conditions:
				(1)The Neighborhood
			 Reinvestment Corporation (NRC) shall make grants to counseling
			 intermediaries approved by the Department of Housing and Urban Development
			 (HUD) (with match to be determined by the NRC based on affordability and the
			 economic conditions of an area; a match also may be waived by the NRC based on
			 the aforementioned conditions) to provide mortgage foreclosure mitigation
			 assistance primarily to States and areas with high rates of defaults and
			 foreclosures to help eliminate the default and foreclosure of mortgages of
			 owner-occupied single-family homes that are at risk of such foreclosure. Other
			 than areas with high rates of defaults and foreclosures, grants may also be
			 provided to approved counseling intermediaries based on a geographic analysis
			 of the Nation by the NRC which determines where there is a prevalence of
			 mortgages that are risky and likely to fail, including any trends for mortgages
			 that are likely to default and face foreclosure. A State Housing Finance Agency
			 may also be eligible where the State Housing Finance Agency meets all the
			 requirements under this paragraph. A HUD-approved counseling intermediary shall
			 meet certain mortgage foreclosure mitigation assistance counseling
			 requirements, as determined by the NRC, and shall be approved by HUD or the NRC
			 as meeting these requirements.
				(2)Mortgage
			 foreclosure mitigation assistance shall only be made available to homeowners of
			 owner-occupied homes with mortgages in default or in danger of default. These
			 mortgages shall likely be subject to a foreclosure action and homeowners will
			 be provided such assistance that shall consist of activities that are likely to
			 prevent foreclosures and result in the long-term affordability of the mortgage
			 retained pursuant to such activity or another positive outcome for the
			 homeowner. No funds made available under this paragraph may be provided
			 directly to lenders or homeowners to discharge outstanding mortgage balances or
			 for any other direct debt reduction payments.
				(3)The use of
			 Mortgage Foreclosure Mitigation Assistance by approved counseling
			 intermediaries and State Housing Finance Agencies shall involve a reasonable
			 analysis of the borrower's financial situation, an evaluation of the current
			 value of the property that is subject to the mortgage, counseling regarding the
			 assumption of the mortgage by another non-Federal party, counseling regarding
			 the possible purchase of the mortgage by a non-Federal third party, counseling
			 and advice of all likely restructuring and refinancing strategies or the
			 approval of a work-out strategy by all interested parties.
				(4)NRC may provide up
			 to 15 percent of the total funds under this paragraph to its own charter
			 members with expertise in foreclosure prevention counseling, subject to a
			 certification by the NRC that the procedures for selection do not consist of
			 any procedures or activities that could be construed as an unacceptable
			 conflict of interest or have the appearance of impropriety.
				(5)HUD-approved
			 counseling entities and State Housing Finance Agencies receiving funds under
			 this paragraph shall have demonstrated experience in successfully working with
			 financial institutions as well as borrowers facing default, delinquency and
			 foreclosure as well as documented counseling capacity, outreach capacity, past
			 successful performance and positive outcomes with documented counseling plans
			 (including post mortgage foreclosure mitigation counseling), loan workout
			 agreements and loan modification agreements. NRC may use other criteria to
			 demonstrate capacity in underserved areas.
				(6)Of the total
			 amount made available under this paragraph, up to $3,000,000 may be made
			 available to build the mortgage foreclosure and default mitigation counseling
			 capacity of counseling intermediaries through NRC training courses with
			 HUD-approved counseling intermediaries and their partners, except that private
			 financial institutions that participate in NRC training shall pay market rates
			 for such training.
				(7)Of the total
			 amount made available under this paragraph, up to 5 percent may be used for
			 associated administrative expenses for the NRC to carry out activities provided
			 under this section.
				(8)Mortgage
			 foreclosure mitigation assistance grants may include a budget for outreach and
			 advertising, and training, as determined by the NRC.
				(9)The NRC shall
			 continue to report bi-annually to the House and Senate Committees on
			 Appropriations as well as the Senate Banking Committee and House Financial
			 Services Committee on its efforts to mitigate mortgage default.
				United states interagency
		  council on homelessness
			Operating
		  expensesFor necessary
		  expenses (including payment of salaries, authorized travel, hire of passenger
		  motor vehicles, the rental of conference rooms, and the employment of experts
		  and consultants under section 3109 of title 5, United
		  States Code) of the United States Interagency Council on Homelessness in
		  carrying out the functions pursuant to title II of the McKinney-Vento Homeless
		  Assistance Act, as amended, $3,300,000.
			IVGeneral provisions—this act
			401.Such sums as may
			 be necessary for fiscal year 2013 pay raises for programs funded in this Act
			 shall be absorbed within the levels appropriated in this Act or previous
			 appropriations Acts.
			402.None of the funds in this Act shall be used
			 for the planning or execution of any program to pay the expenses of, or
			 otherwise compensate, non-Federal parties intervening in regulatory or
			 adjudicatory proceedings funded in this Act.
			403.None of the
			 funds appropriated in this Act shall remain available for obligation beyond the
			 current fiscal year, nor may any be transferred to other appropriations, unless
			 expressly so provided herein.
			404.The expenditure
			 of any appropriation under this Act for any consulting service through
			 procurement contract pursuant to
			 section
			 3109 of title 5, United States Code, shall be limited to those
			 contracts where such expenditures are a matter of public record and available
			 for public inspection, except where otherwise provided under existing law, or
			 under existing Executive order issued pursuant to existing law.
			405.Except as otherwise provided in this Act,
			 none of the funds provided in this Act, provided by previous appropriations
			 Acts to the agencies or entities funded in this Act that remain available for
			 obligation or expenditure in fiscal year 2013, or provided from any accounts in
			 the Treasury derived by the collection of fees and available to the agencies
			 funded by this Act, shall be available for obligation or expenditure through a
			 reprogramming of funds that:
				(1)creates a new
			 program;
				(2)eliminates a
			 program, project, or activity;
				(3)increases funds or
			 personnel for any program, project, or activity for which funds have been
			 denied or restricted by the Congress;
				(4)proposes to use
			 funds directed for a specific activity by either the House or Senate Committees
			 on Appropriations for a different purpose;
				(5)augments existing
			 programs, projects, or activities in excess of $5,000,000 or 10 percent,
			 whichever is less;
				(6)reduces existing
			 programs, projects, or activities by $5,000,000 or 10 percent, whichever is
			 less; or
				(7)creates,
			 reorganizes, or restructures a branch, division, office, bureau, board,
			 commission, agency, administration, or department different from the budget
			 justifications submitted to the Committees on Appropriations or the table
			 accompanying the explanatory statement accompanying this Act, whichever is more
			 detailed, unless prior approval is received from the House and Senate
			 Committees on Appropriations: Provided, That not later than 60
			 days after the date of enactment of this Act, each agency funded by this Act
			 shall submit a report to the Committees on Appropriations of the Senate and of
			 the House of Representatives to establish the baseline for application of
			 reprogramming and transfer authorities for the current fiscal year:
			 Provided further, That the report shall include:
					(A)a table for each
			 appropriation with a separate column to display the President's budget request,
			 adjustments made by Congress, adjustments due to enacted rescissions, if
			 appropriate, and the fiscal year enacted level;
					(B)a delineation in
			 the table for each appropriation both by object class and program, project, and
			 activity as detailed in the budget appendix for the respective appropriation;
			 and
					(C)an identification
			 of items of special congressional interest: Provided further,
			 That the amount appropriated or limited for salaries and expenses for an agency
			 shall be reduced by $100,000 per day for each day after the required date that
			 the report has not been submitted to the Congress.
					406.Except as
			 otherwise specifically provided by law, not to exceed 50 percent of unobligated
			 balances remaining available at the end of fiscal year 2013 from appropriations
			 made available for salaries and expenses for fiscal year 2013 in this Act,
			 shall remain available through September 30, 2014, for each such account for
			 the purposes authorized: Provided, That a request shall be
			 submitted to the House and Senate Committees on Appropriations for approval
			 prior to the expenditure of such funds: Provided further, That
			 these requests shall be made in compliance with reprogramming guidelines under
			 section 405 of this Act.
			407.All Federal
			 agencies and departments that are funded under this Act shall issue a report to
			 the House and Senate Committees on Appropriations on all sole-source contracts
			 by no later than July 30, 2013. Such report shall include the contractor, the
			 amount of the contract and the rationale for using a sole-source
			 contract.
			408.(a)None of the funds made available in this
			 Act may be obligated or expended for any employee training that—
					(1)does not meet identified needs for
			 knowledge, skills, and abilities bearing directly upon the performance of
			 official duties;
					(2)contains elements likely to induce
			 high levels of emotional response or psychological stress in some
			 participants;
					(3)does not require prior employee
			 notification of the content and methods to be used in the training and written
			 end of course evaluation;
					(4)contains any methods or content
			 associated with religious or quasi-religious belief systems or new
			 age belief systems as defined in Equal Employment Opportunity
			 Commission Notice N–915.022, dated September 2, 1988; or
					(5)is offensive to, or designed to
			 change, participants' personal values or lifestyle outside the
			 workplace.
					(b)Nothing in this section shall
			 prohibit, restrict, or otherwise preclude an agency from conducting training
			 bearing directly upon the performance of official duties.
				409.No funds in this
			 Act may be used to support any Federal, State, or local projects that seek to
			 use the power of eminent domain, unless eminent domain is employed only for a
			 public use: Provided, That for purposes of this section,
			 public use shall not be construed to include economic development that
			 primarily benefits private entities: Provided further, That
			 any use of funds for mass transit, railroad, airport, seaport or highway
			 projects as well as utility projects which benefit or serve the general public
			 (including energy-related, communication-related, water-related and
			 wastewater-related infrastructure), other structures designated for use by the
			 general public or which have other common-carrier or public-utility functions
			 that serve the general public and are subject to regulation and oversight by
			 the government, and projects for the removal of an immediate threat to public
			 health and safety or brownfields as defined in the Small Business Liability
			 Relief and Brownfields Revitalization Act (Public Law 107–118) shall be considered a public use for purposes of
			 eminent domain.
			410.None of the funds made available in this
			 Act may be transferred to any department, agency, or instrumentality of the
			 United States Government, except pursuant to a transfer made by, or transfer
			 authority provided in, this Act or any other appropriations Act.
			411.No part of any appropriation contained in
			 this Act shall be available to pay the salary for any person filling a
			 position, other than a temporary position, formerly held by an employee who has
			 left to enter the Armed Forces of the United States and has satisfactorily
			 completed his period of active military or naval service, and has within 90
			 days after his release from such service or from hospitalization continuing
			 after discharge for a period of not more than 1 year, made application for
			 restoration to his former position and has been certified by the Office of
			 Personnel Management as still qualified to perform the duties of his former
			 position and has not been restored thereto.
			412.No funds appropriated pursuant to this Act
			 may be expended by an entity unless the entity agrees that in expending the
			 assistance the entity will comply with sections 2 through 4 of the Act of March
			 3, 1933 (41 U.S.C. 10a–10c, popularly known as the Buy American
			 Act).
			413.No funds appropriated or otherwise made
			 available under this Act shall be made available to any person or entity that
			 has been convicted of violating the Buy American Act (41 U.S.C.
			 10a–10c).
			414.None of the funds made available in this
			 Act may be used for first-class airline accommodations in contravention of
			 sections 301–10.122 and
			 301–10.123 of title 41, Code of
			 Federal Regulations.
			415.None of the funds made available under this
			 Act or any prior Act may be provided to the Association of Community
			 Organizations for Reform Now (ACORN), or any of its affiliates, subsidiaries,
			 or allied organizations.
			416.None of the funds made available by this
			 Act may be used to enter into a contract, memorandum of understanding, or
			 cooperative agreement with, make a grant to, or provide a loan or loan
			 guarantee to any corporation that was convicted (or had an officer or agent of
			 such corporation acting on behalf of the corporation convicted) of a felony
			 criminal violation under any Federal law within the preceding 24 months, where
			 the awarding agency is aware of the conviction, unless the agency has
			 considered suspension or debarment of the corporation, or such officer or
			 agent, and made a determination that this further action is not necessary to
			 protect the interests of the Government.
			417.None of the funds made available by this
			 Act may be used to enter into a contract, memorandum of understanding, or
			 cooperative agreement with, make a grant to, or provide a loan or loan
			 guarantee to, any corporation that any unpaid Federal tax liability that has
			 been assessed, for which all judicial and administrative remedies have been
			 exhausted or have lapsed, and that is not being paid in a timely manner
			 pursuant to an agreement with the authority responsible for collecting the tax
			 liability, where the awarding agency is aware of the unpaid tax liability,
			 unless the agency has considered suspension or debarment of the corporation and
			 made a determination that this further action is not necessary to protect the
			 interests of the Government.
				Spending Reduction
		  Account
				418.The amount by which the applicable
			 allocation of new budget authority made by the Committee on Appropriations of
			 the House of Representatives under section 302(b) of the Congressional Budget
			 Act of 1974 exceeds the amount of proposed new budget authority is $0
			 (increased by $10,000) (increased by $1,940,000).
			419.None of the funds made available by this
			 Act may be used by the Secretary of Transportation to research or implement a
			 distance-based fee system, commonly referred to as Vehicle Miles Traveled, that
			 would levy a fee on a vehicle user based on the distance traveled.
			420.None of the funds made available by this
			 Act may be used in furtherance of the implementation of the European Union
			 greenhouse gas emissions trading scheme for aviation activities established by
			 European Union Directive 2008/101/EC.
			421.None of the funds made available in this
			 Act may be used for the for the international highway technology scanning
			 program, a program within the international highway transportation outreach
			 program under section
			 506 of title 23, United States Code.
			422.None of the funds made available in this
			 Act may be used for any new grant under the livable communities program of the
			 Department of Transportation or the sustainable communities program of the
			 Department of Housing and Urban Development or to implement any transfer of
			 funds for any such new grant.
			423.None of the funds made available by this
			 Act may be used to enforce section 526 of the Energy Independence and Security
			 Act of 2007 (Public Law 110–140;
			 42 U.S.C.
			 17142).
			424.None of the funds made available in this
			 Act may be used to establish, issue, implement, administer, or enforce any
			 prohibition or restriction on the establishment or effectiveness of any
			 occupancy preference for veterans in supportive housing for the elderly that
			 (1) is provided assistance by the Department of Housing and Urban Development,
			 and (2)(A) is or would be located on property of the Department of Veterans
			 Affairs, or (B) is subject to an enhanced use lease with the Department of
			 Veterans Affairs.
			425.None of the funds made available in this
			 Act shall be used to promulgate, issue, establish, implement, administer,
			 finalize, or enforce the proposed rule issued by the Secretary of Housing and
			 Urban Development and published in the Federal Register on September 16, 2011
			 (76 F.R. 70921; relating to Implementation of the Fair Housing Act's
			 Discriminatory Effects Standard).
			426.None of the funds made available in this
			 Act may be used by the Secretary of Transportation to make any transfer under
			 the last proviso under the heading “Department of Transportation—Office of the
			 Secretary—Payments to Air Carriers”.
			427.None of the funds made available by this
			 Act may be used to design, construct, or operate a fixed guideway project
			 located in Cincinnati, Ohio.
			428.None of the funds made available under this
			 Act may be used to implement any rule or regulation that expressly prohibits an
			 owner or landlord of housing from using a criminal conviction to deny housing
			 to an applicant for such housing.
			429.None of the funds made available by this
			 Act may be used to promulgate or implement any regulations that would mandate
			 global positioning system (GPS) tracking, electronic on-board recording
			 devices, or event data recorders in passenger or commercial motor
			 vehicles.
			430.None of the funds made available under this
			 Act may be used for the Third Street Light Rail Phase 2 Central Subway project
			 in San Francisco, California.
			431.None of the funds made available by this
			 Act may be used for the salary of any officer or employee of the Federal
			 Highway Administration to implement, administer, or enforce the Migratory Bird
			 Treaty Act (16 U.S.C.
			 703 et seq.) or Executive Order No. 13186 of January 10, 2001,
			 with respect to, or to determine any action of the Administration to have a
			 significant impact under section 102(C) of the National Environmental Policy
			 Act of 1969 (42 U.S.C. 4332(C)) based on the effect of such action on, the
			 cliff swallow or barn swallow (as listed in
			 section
			 10.13(c)(1) of title 50, Code of Federal Regulations).
			432.None of the funds made available by this
			 Act may be used for high-speed rail in the State of California or for the
			 California High-Speed Rail Authority.
				This Act may be cited as the
		  Transportation, Housing and Urban
		  Development, and Related Agencies Appropriations Act,
		  2013.
				
	
		
			Passed the House of
			 Representatives June 29, 2012.
			Karen L. Haas,
			Clerk.
		
	
	
		June 29, 2012
		Received; read twice and placed on the
		  calendar
	
